REPUBLIQUE DU SENEGAL
Un Peuple - Un But - Une Foi

RÉPUBLIQUE DU SÉNÉGAL

CONTRAT

DE RECHERCHE ET DE PARTAGE
DE PRODUCTION D'HYDROCARBURES

d'à

1

SAINT LOUIS OFFSHORE PROFOND

S

Petro-Tim Limited PETROSEN
2

SOMMAIRE

LES PARTIES AU CONTRAT …
TITRE PREMIER - DISPOSITIONS GENERALE

ARTICLE 1 - DEFINITION.
ARTICLE 2 -OBJET ET DU,
ARTICLE 3 - DROITS DU CONTRACTANT DANS LA CONDUITE DES OPERATIONS
PETROLIERES …..
ARTICLE 4 - OBLIGATIONS GE,
OPERATIONS PETROLIERES …

TITRE I - DE LA RECHERCHE.

ARTICLE 6 - RENDUS DE SURFACE ET RENONCIATION.
ARTICLE 7 - OBLIGATIONS DE TRAVAUX DE RECHERCAH!
ARTICLE 8 - LOYER SUPERFICIAIRE ..

ARTICLE 9 - EVALUATION D'UNE DECOUVERT.

TITRE I - DE L'EXPLOITATION …..

ARTICLE 10 - DUREE DE LA PERIODE D'EXPLOITATION
ARTICLE 11 - PROGRAMMES DE PRODUCTION .
ARTICLE 12 - GAZ NATUREL
ARTICLE 13 - MESURE DES HYDROCARBURES
ARTICLE 14 - TRANSPORT DES HYDROCARBURES

ARTICLE 15 - DEMANDE LOCALE DE PETROLE BRUT

TITRE IV - DISPOSITIONS COMMUNES À LA RECHERCHE ET A L'EXPLOITATION sn. 22
ARTICLE 16 - PROGRAMMES ANNUELS DE TRAVAUX .
ERREUR ! NIVEAU DE TITRE NON VALIDE DANS LA TABLE DES MATIÈRES A LA PAGE 20

ARTICLE 18 - INFORMATIONS ET RAPPORTS
ARTICLE 19 - PERSONNEL ET FORMATION
ARTICLE 20 - ABANDON ET TRANSFERT DES BIENS À EXPIRATION

TITRE V - DISPOSITIONS ECONOMIQUES ET FISCALES

ARTICLE 21 - PRIX DU PETROLE BRUT ET DU GAZ NATUREL
ARTICLE 22 - RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA
PRODUCTION
ARTICLE 23 - REGIME FISCAL.
ARTICLE 24 - PARTICIPATION DE L'ETA
ARTICLE 25 - COMPTABILITE ET VERIFICATION
ARTICLE 26 - IMPORTATIONS ET EXPORTATION.
ARTICLE 27 - CHANGE
ARTICLE 28 - PAIEMENT:

TITRE VI - DISPOSITIONS DIVERSES ssururmuns.

ARTICLE 29 - DROITS DE CESSION ET CONTROLE DU CONTRACTANT .
ARTICLE 30 - RESILIATION DU CONTRAT
ARTICLE 31 - FORCE MAJEURE
ARTICLE 32 - ARBITRAGE ET EXPERTISE .
ARTICLE 34 - NOTIFICATIONS
ARTICLE 35 - AUTRES DISPOSITIONS

ANNEXE 1 - DELIMITATION DE LA ZONE CONTRACTUELLE
ANNEXE 2 - PROCEDURE COMPTABLE...
ARTICLE 1 - DISPOSITIONS GENERALES …

L Ÿ”

ARTICLE 2 - PRINCIPES ET BASES D'IMPUTATION DES COÛTS PETROLIERS
ARTICLE 3 - PRINCIPES D'IMPUTATION DES COÛTS DES PRESTATIONS DE S ICES
MATERIAUX ET EQUIPEMENTS UTILISES DANS LES OPERATIONS PETROLIERES.
ARTICLE 4 - AMORTISSEMENT DES IMMOBILISATIONS ET DEPENSES DE RECHERCHE.
ARTICLE 6-INVENTAIRES.
ARTICLE 6 -INVENTAIRES.

CONTRAT

ENTRE

ET

la République du Sénégal, ci-après désignée "l'Etat", représentée aux présentes par
Monsieur Karim WADE, Ministre d'Etat, Ministre de la Coopération internationale, des
Transports aériens, des Infrastructures et de l'Energie,

D'une part,

La société PETRO-TIM LIMITED, société de droit des Iles Cayman ayant son siège
social au Sth Floor, Anderson Square Building, Shedden Road, Boite Postale 866,
George Town, Grand Cayman KY1-1103, Iles Cayman, ci-après désignée « PETRO-
TIM» et représentée aux présentes par Monsieur Wong Joon Kwang, Chief Executive,
dûment habilité à cet effet,

la SOCIETE DES PETROLES DU SENEGAL, société de droit sénégalais, ayant son
siège social à Dakar, Route du Service Géographique, Hann BP 2076, ci-après désignée
"PETROSEN", et représentée aux présentes par M. Ibrahima MBODII, Directeur
Général, dûment habilité à cet effet,

Les sociétés ci-dessus seront ci-après collectivement désignées le "Contractant",

D’autre part,

Considérant l'intérêt économique que présentent pour le développement du pays la découverte
et l'exploitation des Hydrocarbures dans le territoire de la République du Sénégal :

Considérant que le Contractant déclare posséder les capacités techniques et financières pour
mener à bien les Opérations Pétrolières autorisées en vertu des présentes et désire
entreprendre lesdites Opérations Pétrolières dans le cadre d'un Contrat de Recherche et de
Partage de Production fixant ses droits et obligations :

Vu la loi n°98-05 du 08 janvier 1998 portant Code Pétrolier fixant le régime juridique et fiscal
de la recherche, de l'exploitation et du transport des hydrocarbures et son décret d’application
98-810 du 06 octobre 1998 :

CECI EXPOSE, IL EST MUTUELLEMENT CONVENU ET ARRETE CE QUI SUIT :
un

TITRE PREMIER

DISPOSITIONS GENERALES

ARTICLE 1

DEFINITIONS

Les termes définis au présent article auront, pour l'ensemble du Contrat et les autres textes qui
pourraient le compléter ou le modifier, la signification suivante :

11

12

13

14

15

16

17

18

"Accord d’Association" signifie l’accord conclu entre les Parties constituant le
Contractant, conformément à l’article 4.9 ci-dessous et ayant pour objet de définir les
droits, intérêts et obligations respectifs desdites Parties concernant la Zone
Contractuelle et de déterminer les conditions dans lesquelles seront entreprises les
Opérations Pétrolières ainsi que la répartition entre lesdites Parties des charges et
résultats de toutes natures relatifs aux dites Opérations.

"Année Civile" signifie une période de douze (12) mois consécutifs commençant le
premier (ler) janvier et se terminant le trente et un (31) décembre suivant.

"Année Contractuelle" signifie une période de douze (12) mois consécutifs
commençant à la Date d'Effet ou le jour anniversaire de ladite Date d'Effet.

"Budget" signifie l'estimation détaillée du coût des Opérations Pétrolières prévues dans
un Programme Annuel de Travaux.

"Contractant" signifie collectivement, PETRO-TIM LIMITED et PETROSEN, ainsi
que toute personne à laquelle serait cédé un intérêt en application des articles 24 et 29
ci-dessous.

"Contrat" signifie le présent acte et ses annexes formant contrat ainsi que toute
addition ou modification aux présentes qui recevrait l'approbation des Parties selon les
dispositions de l'article 35.3 ci-dessous.

"Code Pétrolier" désigne la loi n°98-05 du 08 Janvier 1998 fixant le régime juridique
et fiscal de la recherche, de l'exploitation et du transport des hydrocarbures, ainsi que les
textes pris pour son application.

"Coûts Pétroliers" signifie l'ensemble des coûts et dépenses encourus par le
Contractant dans le cadre du présent Contrat, nécessaires, selon les règles de l'art en
usage dans l'industrie pétrolière internationale, à la conduite des Opérations Pétrolières
concernant la Zone Contractuelle et déterminés suivant la Procédure Comptable annexée
au présent Contrat en tant qu'Annexe 2.

LL

19

1.10

1411

1.12

1.13

1.14

1.16

117

1.18

1.19

120

121

122

123

1.24

"Date d'Effet" signifie la date d'entrée en vigueur du Contrat définie à l'article 35.5 ci-
dessous.

"Dollar" signifie le dollar des Etats-Unis d'Amérique.
"Etat" signifie la République du Sénégal.
"Franc CFA" signifie franc de l'Union Monétaire Ouest Africaine (UMOA).

"Gaz Naturel" signifie le gaz sec et le gaz humide produit isolément ou en association
avec le Pétrole Brut ainsi que tous autres constituants gazeux extraits des puits.

"Gaz Naturel Associé" signifie le Gaz Naturel existant dans un réservoir en solution
avec le Pétrole Brut. ou sous forme de "gas-cap" en contact avec le Pétrole Brut, et qui
est produit ou pouvant être produit en association avec le Pétrole Brut.

5 "Gaz Naturel Non Associé" signifie le Gaz Naturel à l'exclusion du Gaz Naturel

Associé.

"Gisement Commercial" signifie une entité géologique imprégnée d'Hydrocarbures,
dûment évaluée conformément aux dispositions de l'article 9 ci-dessous, et qui selon les
règles en usage dans l'industrie pétrolière internationale peut être développée et produite
dans des conditions économiques pour le Contractant.

"Hydrocarbures" signifie Pétrole Brut et Gaz Naturel.

"Ministre" désigne à tout moment le Ministre chargé du secteur des Opérations
Pétrolières ou son représentant qualifié.

"Ministère" désigne à tout moment le Ministère chargé du secteur des Opérations
Pétrolières.

"Opérations Pétrolières" signifie toutes les opérations de prospection, de recherche,
d'évaluation, de développement, de production, de stockage, de transport et de
commercialisation des Hydrocarbures jusqu'au Point de Livraison, y compris le

traitement du Gaz Naturel, mais à l'exclusion du raffinage et de la distribution des
produits pétroliers.

"Partie(s)" signifie l'Etat et/ou le Contractant.

"Périmètre d'Exploitation" signifie la fraction de la Zone Contractuelle délimitée par
le périmètre d'un Gisement Commercial fixé conformément aux dispositions de l'article
10.1 ci-dessous.

“Pétrole Brut" signifie huile minérale brute, asphalte, ozokérite et tous autres
hydrocarbures liquides à l'état naturel ou obtenus du Gaz Naturel par condensation ou

extraction, y compris les condensats et les liquides de Gaz Naturel.

"PETROSEN" signifie la Société des Pétroles du Sénégal et ses successeurs et
cessionnaires.
125

1.26

127

128

1.29

1.30

1.31

1.32

2.1.

"Plan d’Abandon" signifie le plan de démobilisation d'abandon des installations et
infrastructures liées à la production d’Hydrocarbures, conformément aux dispositions de
l’article 20.

"Point de Livraison" signifie le point F.O.B. au terminal de chargement des
Hydrocarbures au Sénégal ou/et tout autre point fixé d'un commun accord entre les
Parties.

"Programme Annuel de Travaux" signifie le document descriptif des Opérations
Pétrolières à réaliser en accord avec les dispositions de l'article 16 ci-dessous.

"Production Totale Commerciale" signifie la production totale de Pétrole Brut ou de
Gaz Naturel obtenue à partir du ou des Périmètres d'Exploitation diminuée des quantités
utilisées pour les besoins des Opérations Pétrolières et des pertes inévitables.

"Société Affiliée" signifie toute société qui contrôle ou est contrôlée directement ou
indirectement, par toute entreprise visée à l’article 42 du Code Pétrolier, ou une société
qui contrôle elle-même. directement ou indirectement, toute entreprise visée à l’article
42 du Code Pétrolier, étant entendu qu’un tel contrôle signifie la propriété directe ou
indirecte par une société ou toute autre entité d’au moins cinquante pour cent des parts
sociales ou actions donnant lieu à la majorité de droit de vote dans une autre société.

"Société d'Etat" signifie une entreprise constituée en vue de réaliser des Opérations
Pétrolières sous la forme d’un établissement public, d’une société nationale ou d’une
société à participation publique majoritaire.

"Tiers" signifie une personne autre qu'une Société Affiliée.

"Zone Contractuelle"signifie la surface définie à l'Annexe 1 du présent Contrat. Les
surfaces rendues par le Contractant seront considérées comme ne faisant plus partie de
la Zone Contractuelle. En revanche, le ou les Périmètres d'Exploitation feront partie
intégrante de la Zone Contractuelle pendant leur durée de validité.

ARTICLE 2
OBJET ET DUREE DU CONTRAT

Le présent Contrat est un contrat de recherche et de partage de production
d'hydrocarbures aux termes duquel l'Etat confie au Contractant la prestation de tous
services nécessaires à la recherche et, s'il y a lieu, à l'exploitation des Hydrocarbures que
renfermerait la Zone Contractuelle.

Le Contractant agira à titre exclusif pour conduire et effectuer les Opérations

Pétrolières. Il affectera à ces opérations tous moyens techniques, technologiques,
équipements et matériels ainsi que tout le personnel nécessaire.

Le Contractant assumera, à ses propres risques et dépens, la responsabilité entière de la
réalisation et du financement des Opérations Pétrolières.

22.

23.

24.

2.5.

3.1.

En cas de découverte d'un Gisement Commercial dans la Zone Contractuelle, la
production d'Hydrocarbures dudit Gisement sera, pendant toute la durée de la période
d'exploitation au titre du présent Contrat, l'objet d'un partage entre les Parties
conformément aux dispositions de l'article 22 ci-dessous.

Le présent Contrat fixe notamment les conditions dans lesquelles seront effectuées la
recherche et l'exploitation des Gisements Commerciaux d'Hydrocarbures, ainsi que le
stockage, le transport, le traitement primaire, la liquéfaction, l'évacuation des
Hydrocarbures ainsi que des substances connexes et/ou des produits qui en dériveront
par séparation ou traitement, le raffinage proprement dit étant exclu.

Le présent Contrat est conclu pour la période de recherche, y compris ses
renouvellements et prorogations, ainsi que pour la période d'exploitation relative à
chaque Gisement Commercial, respectivement définies aux articles 5 et 10 ci-dessous.

Si à la fin de la période de recherche, y compris ses renouvellements et prorogations, le
Contractant n'a pas notifié au Ministre sa décision de développer un Gisement
Commercial d'Hydrocarbures conformément à l'article 10.1 ci-dessous, le présent
Contrat prendra fin.

L'expiration, la renonciation ou la résiliation du présent Contrat ne libère pas le
Contractant de ses obligations au titre du présent Contrat nées avant ou à l'occasion de
ladite expiration, renonciation ou résiliation, lesquelles devront être exécutées par le
Contractant.

ARTICLE 3

DROITS DU CONTRACTANT
DANS LA CONDUITE DES OPERATIONS PETROLIERES

Conformément aux dispositions des lois et règlements en vigueur, notamment du Code
Pétrolier, et aux dispositions du présent Contrat, le Contractant aura le droit :

a) de rechercher les Hydrocarbures à l'intérieur de la Zone Contractuelle et le cas
échéant des Périmètres d'Exploitation, et d'extraire, stocker, transporter, effectuer
tout traitement primaire et/ou liquéfaction, vendre, exporter les Hydrocarbures ainsi
que les substances connexes et/ou les produits qui en dériveront par séparation ou
traitement, le raffinage proprement dit étant exclu, provenant des gisements contenus
à l'intérieur des Périmètres d'Exploitation :

b) d'accéder à tout endroit situé à l'intérieur de la Zone Contractuelle afin d'y mener les
Opérations Pétrolières :
c) de réaliser toutes installations et tous travaux ainsi que, d'une façon générale, tous

actes et opérations nécessaires à la conduite des Opérations Pétrolières ;

d) d'utiliser l'eau nécessaire aux Opérations Pétrolières, sous réserve de ne pas porter
préjudice à l'approvisionnement en eau des habitants et des points d'eau pour le
bétail ;
9

e) d'utiliser les pierres, le sable, l'argile, le gypse, la chaux et autres substances
similaires nécessaires à la conduite des Opérations Pétrolières.

3.2.Sous réserve de l'autorisation du Ministre, qui ne sera pas refusée sans raison dûment
motivée, le Contractant aura le droit de construire à ses frais toutes les installations
nécessaires aux Opérations Pétrolières telles que, sans que cette liste soit limitative,
routes, pipelines, installations de stockage, installations portuaires, tant à l'intérieur qu'à
l'extérieur de la Zone Contractuelle.

Ladite autorisation du Ministre peut être conditionnée à l'utilisation par des Tiers des
capacités excédentaires desdites installations, sous réserve qu'une telle utilisation
n'interfère pas avec les Opérations Pétrolières et que lesdits Tiers versent une
compensation juste et équitable au Contractant.

ARTICLE 4

OBLIGATIONS GENERALES DU CONTRACTANT
DANS LA CONDUITE DES OPERATIONS PETROLIERES

4.1. Le Contractant devra respecter les lois et règlements de la République du Sénégal et se
conformer scrupuleusement aux stipulations du présent Contrat.

42. Le Contractant devra effectuer tous les travaux nécessaires à la réalisation des
Opérations Pétrolières selon les règles de l'art en usage dans l'industrie pétrolière
internationale.

En particulier, le Contractant devra prendre toutes les mesures nécessaires pour :

a) s'assurer que l'ensemble des installations et équipements utilisés dans les Opérations
Pétrolières sont en bon état de fonctionnement et correctement entretenus et réparés
pendant la durée du présent Contrat :

b) éviter que les Hydrocarbures ainsi que la boue ou tout autre produit utilisés dans les
Opérations Pétrolières ne soient gaspillés ou ne polluent les nappes aquifères ;

c) placer les Hydrocarbures produits dans les stockages construits à cet effet et ne pas
stocker le Pétrole Brut dans des réservoirs souterrains, sauf temporairement en cas
d'urgence ou avec l'autorisation préalable du Ministre ;

d) assurer la protection de l'environnement, prévenir les accidents et en limiter les
conséquences, et notamment prévenir, réduire et maîtriser la pollution de
l'environnement et s'il y a lieu restaurer les sites et entreprendre les travaux
d'abandon à l'achèvement de chaque Opération Pétrolière dans les conditions fixées
à l'article 20 ci-dessous.

4.3. Tous les travaux et installations érigés dans les zones maritimes sénégalaises en vertu du
présent Contrat devront être :

a) construits, indiqués et balisés de façon à laisser en tout temps et en toute sécurité le
libre passage à la navigation :

PS

vr

44.

45.

4.6.

4.7.

4.8.

49.

b) équipés d'aides à la navigation qui devront être approuvées par les autorités
sénégalaises compétentes et maintenues en bon état de marche.

Le Contractant devra notamment à l'occasion des Opérations Pétrolières prendre toutes
les mesures nécessaires à la protection de l'environnement conformes aux dispositions
des Conventions internationales relatives à la pollution des eaux de la mer par les
Hydrocarbures et des textes pris pour leur application.

Le Contractant devra dédommager et indemniser l'Etat ainsi que toute personne en cas
de préjudice qui leur serait causé par les Opérations Pétrolières ou qu'ils subiraient du
fait des employés ou agents du Contractant au cours ou à l'occasion desdites Opérations.
La responsabilité de l'Etat ne pourra être recherchée à l'occasion d'un dommage,
accident ou litige relatifs aux Opérations Pétrolières.

Le Contractant devra souscrire, et faire souscrire par ses sous-traitants, toutes les
assurances en usage dans l'industrie pétrolière internationale relatives aux obligations et
responsabilités qui lui incombent, et notamment les assurances de responsabilité civile à
l'égard des tiers, les assurances de dommage à la propriété et à l’environnement et les
assurances qui seraient requises par les règlements en vigueur en République du
Sénégal. Le Contractant devra fournir au Ministre les attestations justifiant la
souscription desdites assurances :; cette communication n'engagera en rien la
responsabilité de l'Etat pour le cas où, à l'occasion d'un sinistre, l'étendue des garanties
ou le montant de ces assurances s'avéreraient insuffisants.

Au cas où le Contractant serait constitué par plusieurs entités, les obligations et
responsabilités de ces dernières en vertu du présent Contrat seront conjointes et
solidaires, sauf dispositions contraires prévues notamment à l'article 24 ci-dessous en ce
qui concerne les droits et obligations de PETROSEN.

Le Contractant est tenu d'ouvrir, dans les trois (3) mois suivant la Date d'Effet, un
bureau en République du Sénégal, et de le maintenir pendant la durée du présent
Contrat : ledit bureau sera notamment doté d'un responsable ayant autorité pour la
conduite des Opérations Pétrolières et auquel pourra être remise toute notification au
titre du présent Contrat.

Le Contractant notifie au Ministre, avant la date de signature du présent Contrat, l'entité
désignée comme opérateur pour la conduite des Opérations Pétrolières sous la
responsabilité du Contractant. Il soumet également à son approbation dans les trente
(30) jours suivant la Date d'Effet l'accord d'association conclu entre les entités
constituant le Contractant. Tout changement d'opérateur devra recevoir l'approbation
préalable du Ministre qui ne sera pas refusée sans raison dûment motivée lorsque le
nouvel opérateur possède les capacités techniques et financières nécessaires à la
conduite des Opérations Pétrolières.

5.1.

52.

TITRE II

DE LA RECHERCHE

ARTICLE 5

DUREE DE LA PERIODE DE RECHERCHE
ET RENOUVELLEMENTS

La période initiale de recherche relative à la Zone Contractuelle sera de deux (2) Années
Contractuelles.

Le Contractant, s'il a rempli pour la période de recherche en cours les obligations de
travaux définies à l'article 7 ci-dessous, obtiendra de plein droit, par décret, le
renouvellement de la période de recherche par deux (2) fois pour une période de
recherche additionnelle de trois (3) Années Contractuelles pour le premier
renouvellement et pour une période de deux virgule cinq (2,5) Années Contractuelles

pour le second renouvellement.

Pour chaque renouvellement, le Contractant devra déposer, conformément aux
dispositions du Code Pétrolier, une demande auprès du Ministre au moins deux (2) mois
avant l'expiration de la période de recherche en cours.

Si à l'expiration de la deuxième période de renouvellement, un programme de travaux
d'évaluation d'une découverte d'Hydrocarbures tel que visé à l'article 9 ci-dessous est en
cours de réalisation, le Contractant obtiendra de plein droit, par décret, à l'intérieur de la
superficie estimée de ladite découverte, une prorogation de la période de recherche en
cours pour la durée nécessaire à l'achèvement des travaux d'évaluation, sans toutefois
pouvoir excéder six (6) mois.

Dans ce cas, le Contractant devra déposer une demande de prorogation auprès du
Ministre au moins trente (30) jours avant l'expiration de la deuxième période de
renouvellement et pour cette même période, le Contractant devra avoir rempli toutes les
obligations de travaux définies à l'article 7 ci-dessous.

Conformément aux dispositions du Code Pétrolier, la durée de la période de recherche
sera également prorogée, le cas échéant, par décret, en cas de découverte
d'Hydrocarbures pour laquelle le programme des travaux d'évaluation a été exécuté mais
n'a pas encore permis de déclarer celle-ci commerciale ; la durée de prorogation, la zone
couverte et les conditions d'une telle prorogation sont fixées à l'article 9 ci-dessous.

6.1.

64.

65.

ARTICLE 6

RENDUS DE SURFACE ET RENONCIATION

A l'expiration de la période initiale de recherche, le Contractant devra rendre au moins
trente pour cent (30%) de la superficie initiale de la Zone Contractuelle.

A l'expiration de la première période de renouvellement, le Contractant devra rendre
au moins vingt pour cent (20%) de la superficie initiale de la Zone Contractuelle.

Pour l'application des articles 6.1 et 6.2 ci-dessus :

a) les surfaces abandonnées au titre de l'article 6.5 ci-dessous et les surfaces déjà
couvertes par des Périmètres d'Exploitation viendront en déduction des surfaces à
rendre ;

b) le Contractant aura le droit de fixer l'étendue, la forme et la localisation du
périmètre de recherche qu'il entend conserver. Toutefois, la portion rendue devra
être de forme géométrique simple, délimitée par des lignes Nord-Sud, Est-Ouest
ou par des limites naturelles ;

€) un plan portant indication du périmètre de recherche conservé devra être joint à la
demande de renouvellement.

A l'expiration de la période de recherche, le Contractant devra rendre la surface restante
de la Zone Contractuelle, en dehors des surfaces éventuellement couvertes par des
Périmètres d'Exploitations.

Le Contractant peut à tout moment, sous préavis de trois (3) mois sauf application des
dispositions de l’article 10.5, notifier au Ministre qu'il renonce à ses droits sur tout ou
partie de la Zone Contractuelle. En cas de renonciation partielle, les dispositions de
l'article 6.3. b) ci-dessus seront applicables à la délimitation du périmètre rendu.

Dans tous les cas, aucune renonciation volontaire au cours d'une période de recherche ne

réduira les obligations de travaux visées à l'article 7 ci-dessous pour la période de
recherche en cours, ni les engagements fournis en vertu de la garantie maison mère.

ARTICLE 7

OBLIGATIONS DE TRAVAUX DE RECHERCHE

Le Contractant devra commencer les travaux géologiques et géophysiques dans les trois
(3) mois suivant la Date d'Effet.

Durant la période initiale de recherche visée à l'article 5.1 ci-dessus, le Contractant
devra acquérir au moins :

D
13

a) deux mille cinq cents (2000) kilomètres carrés de sismique 3D pour un
investissement minimum de huit (8.000.000) millions de Dollars.

7.3. Durant la première période de renouvellement visée à l'article 52 ci-dessus, le
Contractant devra réaliser au moins un (1) forage d'exploration pour un investissement
minimum de vingt (20.000.000) millions de Dollars :

74. Durant la seconde période de renouvellement visée à l'article 5.2 ci-dessus, le
Contractant devra réaliser au moins un (1) forage d'exploration pour un investissement
minimum de vingt (20.000.000) millions de Dollars ;

7.5. Chacun des forages d'exploration prévus dans le cadre de ce présent Contrat devra être
réalisé jusqu'à la profondeur minimale de trois mille cinq cents (3500) mètres à partir de
la surface de la mer (ci-après dénommée « profondeur minimale contractuelle »).

Toutefois, de tels forages pourront être arrêtés à une profondeur moindre si la poursuite du
forage, effectué selon les règles de l'art en usage dans l'industrie pétrolière internationale, est
exclue pour l'une des raisons suivantes :

a) le socle est rencontré à une profondeur inférieure à la profondeur minimale
contractuelle ;

b) la poursuite du forage présente un danger manifeste en raison de l'existence d'une
pression de couche anormale ;

€) ou des formations pétrolières sont rencontrées dont la traversée nécessite pour leur
protection la pose de tubages ne permettant pas d'atteindre la profondeur minimale
contractuelle.

Dans le cas où l'une des conditions ci-dessus existe, le Contractant devra, avant d'arrêter le
forage, obtenir avec l'assistance de PETROSEN l'autorisation préalable du Ministre, laquelle
ne sera pas refusée sans raison dûment motivée, et le forage sera en cas d'approbation réputé
avoir été foré à la profondeur minimale contractuelle. La décision du Ministre sera notifiée
aussitôt que possible.

7.6. Si le Contractant au cours, soit de la période initiale de recherche, soit de la période de
premier renouvellement, réalise un nombre de forages d'exploration supérieur aux
obligations minimales de forage prévues aux articles 7.3. et 7.4. ci-dessus, le ou les
forages excédentaires pourront être reportés sur la ou les périodes de recherche suivantes
et viendront en déduction des obligations de travaux fixées pour la ou lesdites périodes,
sous réserve qu'au minimum un forage d'exploration devra être effectué par période de
renouvellement.

7.7. Pour l'application des articles 7.2 à 7.6 ci-dessus, les forages effectués dans le cadre d'un
programme de travaux d'évaluation ne seront pas considérés comme des forages
d'exploration et seul un puits par découverte sera réputé être un forage d'exploration.

7.8. Si au terme d'une période de recherche quelconque, ou en cas de renonciation totale ou
résiliation du Contrat, les travaux de recherche réalisés n'ont pas atteint les engagements
minima souscrits aux articles 7.2 à 74 ci-dessus, le Contractant versera à l'Etat au plus
tard à l'expiration de la période de recherche en cours une indemnité égale au solde non

LEZ

Ÿ
79:

14

réalisé des engagements de travaux prévus pour cette période et calculée suivant les
dispositions de l'article 7.9 ci-dessous, sinon l'Etat fera appel de la garantie prévue à
l'article 7.10 ci-dessous.

Le paiement effectué, le Contractant sera réputé avoir rempli ses obligations minimales
de travaux au titre de l'article 7 du présent Contrat ; le Contractant pourra, sauf en cas
de résiliation du Contrat pour un manquement majeur au Contrat, continuer à bénéficier
des dispositions du Contrat et, en cas de demande recevable, obtenir le renouvellement
de la période de recherche.

Si le Contractant ne réalise pas les travaux prévus aux articles 7.2 à 74 ci-dessus,
l'indemnité visée à l'article 7.8 que le Contractant devra verser à l'Etat, en tant que
paiement pour inexécution, sera déterminée de la manière suivante :

a) si les travaux prévus à l'article 7.2 a n'ont pas été réalisés, un montant de un huit
(8.000.000) millions de Dollars :

b) si les travaux prévus à l'article 7.3 n'ont pas été réalisés, ou si le forage
d'exploration n'a pas été réalisé jusqu'à la profondeur minimale contractuelle
telle que définie à l’article 7.5 ci-dessus, un montant de vingt (20.000.000)
millions de Dollars :

c) si les travaux prévus à l'article 74 n'ont pas été réalisés, ou si le forage
d'exploration n'a pas été réalisé jusqu'à la profondeur minimale contractuelle
telle que définie à l’article 75 ci-dessus, un montant de vingt (20.000.000)
millions de Dollars ;

7.10. A la Date d'Effet, le Contractant devra fournir une garantie de la maison mère de

bonne exécution des obligations de travaux et engagements financiers découlant du
présent Contrat, acceptable par le Ministre, couvrant ses obligations minimales de
travaux pour la période initiale de recherche.

En cas de renouvellement de la période de recherche, le Contractant devra également
fournir à l'entrée en vigueur de chaque renouvellement une garantie similaire couvrant
les obligations minimales de travaux pour la période de renouvellement concernée.

Le montant de la garantie sera calculé en utilisant les montants stipulés à l'article 7.9
ci-dessus.

Trois (3) mois après l'achèvement d'un programme sismique ou d'un forage
d'exploration effectué jusqu'à la profondeur minimale contractuelle, la garantie ci-
dessus sera, après notification au Ministre, ajustée de manière à couvrir les obligations
minimales de travaux de la période de recherche en cours restant à remplir, évaluées
suivant les dispositions de l'alinéa précédent.

Si au terme d'une période de recherche quelconque, ou en cas de renonciation totale ou
de résiliation du Contrat, les travaux de recherche n'ont pas atteint les engagements
minima souscrits au présent article 7 le Ministre aura le droit, dans les conditions de
l'article 7.8, d'appeler la garantie à titre d'indemnité pour inexécution des engagements
de travaux qui avaient été souscrits par le Contractant.

A

8.1.

82.

8.3.

9.1.

92.

9.3.

94.

ARTICLE 8

LOYER SUPERFICIAIRE

Le Contractant versera, au plus tard le premier jour de chaque Année Contractuelle, les
loyers superficiaires suivants :

a) cinq (5) Dollars par kilomètre carré et par an durant la période initiale de recherche :

b) huit (8) Dollars par kilomètre carré et par an durant la première période de
renouvellement ;

c) quinze (15) Dollars par kilomètre carré et par an durant la deuxième période de
renouvellement et durant toute prorogation prévue aux articles 5.3 et 5.4 ci-dessus.

Les loyers superficiaires seront réglés pour l'année entière d'après l'étendue de la Zone
Contractuelle détenue par le Contractant à la date d'exigibilité desdits loyers. En cas de
renonciation en cours d'Année Contractuelle, aucun remboursement des loyers déjà
versés ne sera effectué.

Les loyers superficiaires seront versés par le Contractant à PETROSEN qui a été
chargée par l'Etat d'entreprendre les actions nécessaires à la promotion des
investissements pétroliers au Sénégal.

ARTICLE 9

EVALUATION D'UNE DECOUVERTE

Si le Contractant découvre des Hydrocarbures à l'intérieur de la Zone Contractuelle, il
devra aussitôt que possible le notifier au Ministre, et effectuer, conformément aux règles
de l'art en usage dans l'industrie pétrolière internationale, les tests nécessaires à la
détermination des indices rencontrés au cours du forage.

Si le Contractant souhaite évaluer la découverte visée ci-dessus, il devra soumettre au
Ministre, dans les six (6) mois suivant la notification de la découverte, un programme
des travaux d'évaluation et le budget correspondant. Le Ministre ne pourra refuser ce
programme sans raison dûment motivée.

Le Contractant devra alors exécuter avec le maximum de diligence les travaux
d'évaluation de la découverte conformément au programme établi.

A l'issue de ces travaux d'évaluation, qui ne pourront se prolonger au-delà de la
période de recherche visée à l'article 5 ci-dessus, y compris les renouvellements et les
prorogations éventuels, le Contractant fournira au Ministre dans un délai de deux (2)
mois, un rapport contenant les informations techniques et économiques sur le

AE

Ÿ
95.

gisement découvert qui établira, selon le Contractant, le caractère commercial dudit
gisement. Ce rapport inclura notamment les informations suivantes :

les caractéristiques géologiques et pétrophysiques du gisement :

la délimitation estimée de l'étendue du gisement, ainsi que les justifications
techniques correspondantes :

les résultats des tests ou essais de production réalisés ;

une estimation des réserves ainsi qu'une étude économique préliminaire de la mise
en exploitation du gisement.

Le caractère commercial d'un gisement sera déterminé par le Contractant. Si le
Contractant conclut au caractère commercial du gisement dûment évalué, il devra
également soumettre au Ministre, dans un délai de six (6) mois après l'achèvement des
travaux d'évaluation, un plan de développement et de mise en exploitation du Gisement
Commercial concerné, lequel devra notamment comporter :

la délimitation précise et la superficie du Périmètre d'Exploitation demandé, à
l'intérieur de la Zone Contractuelle en cours de validité, pour le Gisement
Commercial concerné ;

une estimation des réserves récupérables, prouvées et probables, et du profil de
production ainsi qu'une étude sur les méthodes de récupération des Hydrocarbures et
la valorisation du Gaz Naturel ;

la description et les caractéristiques des travaux nécessaires à la mise en exploitation
du Gisement Commercial tels que le nombre de puits, les installations requises pour
la production, le traitement, le stockage et le transport des Hydrocarbures ;

le programme de réalisation des travaux visés ci-dessus et la date prévisionnelle de
démarrage de la production :

une étude d'impact sur l'environnement indiquant les incidences éventuelles des
travaux projetés sur l'environnement. les conditions dans lesquelles ils satisfont aux
préoccupations d'environnement et un plan préliminaire des travaux d'abandon ou de
restauration des sites prévus en fin d'exploitation ;

une estimation des coûts de développement et d'exploitation correspondants, ainsi
qu'une étude économique justifiant le caractère commercial du Gisement.

Dans les trois (3) mois suivant la réception du plan de développement et de mise en
exploitation, le Ministre pourra proposer des révisions ou modifications audit plan et
les dispositions de l'article 16.2 du Contrat s'appliqueront muratis mutandis audit plan
de développement en ce qui concerne son adoption dans un délai de trois (3) mois
après sa soumission.

9.6. Si le Gisement Commercial s'étend au-delà des limites de la Zone Contractuelle, le

Ministre pourra, le cas échéant, exiger que le Contractant exploite ledit gisement en
association avec le contractant de la ou des zones contractuelles adjacentes suivant les

=

ÿ
97.

98.

9.9.

dispositions d'un accord dit "d'unitisation".

Le Contractant devra, dans un délai de six (6) mois après que le Ministre a formulé son
exigence, soumettre à ce dernier, pour approbation, le plan de développement et de mise
en exploitation du Gisement Commercial établi en association avec le contractant de la
zone contractuelle adjacente.

Si le plan de développement et de mise en exploitation n'était pas soumis au Ministre
dans le délai visé ci-dessus, ou s'il n'était pas adopté par le Ministre, ce dernier pourra
préparer un plan de développement et de mise en exploitation conforme aux règles de
l'art en usage dans l'industrie pétrolière internationale. Ledit plan sera adopté par le
Contractant si les conditions fixées par le Ministre n'ont pas pour effet de réduire la
rentabilité économique du Contractant telle qu'elle résulte du Contrat ni d'imposer au
Contractant un effort d'investissement notablement supérieur à celui qu'il aurait
normalement supporté s'il avait dû assurer seul le développement et la mise en
exploitation.

Le Ministre peut demander au Contractant d'abandonner la surface délimitant une
découverte d'Hydrocarbures si le Contractant :

a) n'a pas démarré les travaux d'évaluation de la découverte dans un délai de deux (2)
ans après la date de notification au Ministre de ladite découverte visée à l'article 9.1
ci-dessus ;

b) ne considère pas le gisement comme étant commercial dans un délai de dix-huit (18)
mois après l'achèvement des travaux d'évaluation, sauf en cas d'application des
dispositions de l'article 9.8 ci-dessous.

Toute surface ainsi rendue viendra en déduction des surfaces à rendre au titre de
l'article 6 ci-dessus et le Contractant perdra tout droit sur les Hydrocarbures qui
pourraient être produits à partir de ladite découverte.

Si, à l'issue des travaux d'évaluation, le Contractant établit dans le rapport visé à l'article
94 ci-dessus que le gisement d'Hydrocarbures objet de la découverte n'est pas
exploitable commercialement dans l'immédiat mais pourrait le devenir, il pourra, en cas
de demande, obtenir s'il y a lieu une prorogation de la période de recherche portant sur
l'étendue présumée dudit gisement et ayant pour effet de lui octroyer une période de
rétention dudit gisement mesurée à compter de la date de remise du rapport susvisé et
égale :

a) à trois (3) ans en cas de découverte d'un gisement de Pétrole Brut ;

b) à cinq (5) ans en cas de découverte d'un gisement de Gaz Naturel Non Associé,
Pendant ladite période de rétention, le Contractant devra fournir au Ministre
dans les soixante (60) jours suivant la fin de chaque Année Civile un rapport
montrant le caractère commercial ou non du gisement concerné. Il devra
également, s'il s'agit d'un gisement de Gaz Naturel Non Associé, mettre à jour

l'étude de marché des débouchés potentiels dudit Gaz.

En cas de demande, le Contractant pourra dans les conditions fixées par le Code

27

18

Pétrolier, obtenir pendant la durée de la période de recherche une autorisation
d'exploitation provisoire, notamment pour effectuer des essais de production de longue
durée.

A l'issue desdits essais, le Contractant devra fournir au Ministre un rapport d'évaluation
similaire à celui visé à l'Article 94 ci-dessus, qui indiquera les résultats et les
interprétations des essais ainsi qu’une estimation du profil de production à long terme du
gisement et du mode de récupération optimum.

TITRE III

DE L'EXPLOITATION
ARTICLE 10

DUREE DE LA PERIODE D'EXPLOITATION

10.1.Si une découverte d'Hydrocarbures est déclarée commercialement exploitable, le
Contractant devra demander, à la date de soumission du plan de développement et de
mise en exploitation du Gisement Commercial concerné, et obtiendra, par décret,
conformément aux dispositions du Code Pétrolier, l'autorisation d'exploitation relative
au Périmètre d'Exploitation dudit Gisement octroyée pour une durée de vingt-cinq (25)
ans et portant sur l'étendue du Gisement Commercial à l'intérieur de la Zone
Contractuelle en cours de validité.

10.2. A l'expiration de la période de vingt-cinq (25) ans stipulée à l'article 10.1 ci-dessus, la
période d'exploitation du Périmètre d'Exploitation sera renouvelée par décret, à la
demande du Contractant, pour une période additionnelle de dix (10) ans, renouvelable
au plus une fois, à condition que le Contractant ait rempli toutes ses obligations
contractuelles et justifie qu'une production commerciale à partir du Périmètre
d'Exploitation est encore possible à l'expiration de la période initiale d'exploitation ou du
premier renouvellement.

10.3.Le Contractant devra démarrer les travaux de développement d'un Gisement
Commercial au plus tard six (6) mois après l'octroi du Périmètre d'Exploitation et devra
les poursuivre avec diligence.

10.4. Le Contractant devra notamment :

a) appliquer à la mise en exploitation d'un Gisement Commercial les méthodes les plus
propres à éviter les pertes d'énergie et de produits industriels ;

b) assurer la conservation du gisement et son rendement économique optimum en
Hydrocarbures ;

€) procéder dès que possible aux études de récupération assistée et utiliser de tels

procédés s'ils conduisent dans des conditions économiques à une amélioration du
taux de récupération ultime des Hydrocarbures :

CZ
19

d) effectuer périodiquement sur chaque puits en production les tests et mesures
permettant de contrôler la bonne exploitation d'un Gisement Commercial.

10.5. Toute demande de renonciation, totale ou partielle, à un Périmètre d'Exploitation
présentée par le Contractant sous préavis d'un (1) an sera favorablement examinée si
celui-ci a satisfait à toutes ses obligations et s'engage à exécuter les travaux qui lui sont
éventuellement prescrits par le Ministre dans l'intérêt de la sécurité publique, de la
conservation des gisements et des nappes aquifères et de la protection de
l'environnement, conformément aux règles de l'art en usage dans l'industrie pétrolière
internationale.

Le préavis susvisé sera accompagné de la liste des mesures que le Contractant s'engage
à prendre à l'occasion de sa renonciation, et celle-ci ne deviendra effective qu'après
l'exécution conforme des travaux qui auront été éventuellement prescrits par le Ministre.

ARTICLE 11

PROGRAMMES DE PRODUCTION

11.1.Le Contractant s'engage à produire annuellement des quantités raisonnables
d'Hydrocarbures à partir de chaque Gisement Commercial selon les normes en usage
dans l'industrie pétrolière internationale, en considérant principalement les règles de
bonne conservation des gisements et la récupération optimale des réserves
d'Hydrocarbures dans des conditions économiques meilleures.

11.2. En cas de production, le Programme Annuel de Travaux visé à l’article 16 ci-dessous
que le Contractant doit, avant le premier (ler) octobre de chaque Année Civile,
soumettre au Ministre inclura pour chaque Gisement Commercial, le programme de
production et le budget correspondant établis pour l'Année suivante.

113. Le Contractant s'efforcera de produire durant chaque Année Civile, les quantités
estimées dans le programme de production défini ci-dessus.

ARTICLE 12
GAZ NATUREL

12.1. Toutes les dispositions du Contrat s'appliqueront mutatis mutandis au Gaz Naturel sous

réserve des dispositions particulières du présent article.

12.2. Toute quantité de Gaz Naturel Associé qui, selon l'appréciation du Contractant ne
pourrait être économiquement réinjectée, ni utilisée dans les Opérations Pétrolières, ni
traitée pour la vente, ne pourra être brûlée par le Contractant sans l'approbation
préalable du Ministre qui ne sera pas refusée si le brûlage provisoire du Gaz est
conforme aux règles de l'art en usage dans l'industrie pétrolière internationale.

Dans ce cas, le Contractant devra, sauf en cas d'urgence, le notifier au Ministre au
moins deux (2) mois à l'avance en fournissant les justifications nécessaires montrant
notamment que tout ou partie de ce Gaz ne peut être utilement et économiquement

123.

124.

13.1.

132.

133:

14.1.

20

utilisé pour améliorer le taux économique maximal de récupération du Pétrole Brut par
réinjection suivant les dispositions de l'article 104 ci-dessus ou pour tout autre usage
qui pourrait être normalement envisagé.

Si le Contractant décide :

a) de brûler le Gaz Naturel Associé conformément aux dispositions de l'article 1222 ci-
dessus ;

b) ou si le Contractant décide de ne pas exploiter une découverte de Gaz Naturel Non
Associé ;

l'Etat aura le droit d'exploiter et d'enlever ledit Gaz Naturel, sans verser aucune
compensation au Contractant. L'Etat assumera dans ce cas s’il y a lieu tous les coûts
additionnels nécessaires à la production, au traitement et à l'enlèvement dudit Gaz
Naturel.

Si le Contractant considère le Gaz Naturel comme commercialement exploitable, il
pourra notamment vendre le Gaz Naturel qu'il produit à l'Etat pour les besoins de la
consommation intérieure de la République du Sénégal à des prix compétitifs avec les
autres produits de substitution mais également pour d’autres utilisations industrielles à
des conditions convenables aux Parties.

ARTICLE 13
MESURE DES HYDROCARBURES

Le Contractant devra mesurer, en un point fixé d'un commun accord entre les Parties,
tous les Hydrocarbures produits, après extraction de l'eau et des substances connexes,
en utilisant, après approbation du Ministère, les appareils et procédures de mesure
conformes aux méthodes en usage dans l'industrie pétrolière internationale. Le
Ministère aura le droit d'examiner ces mesures et d'inspecter les appareils et
procédures utilisés.

Si en cours d'exploitation, le Contractant désire modifier lesdits appareils et
procédures, il devra obtenir l'approbation préalable du Ministère.

Lorsque les appareils ou les procédures utilisés ont conduit à une surestimation ou à
une sous-estimation des quantités mesurées, l'erreur sera réputée exister depuis la date
de la dernière calibration des appareils, à moins que le contraire puisse être justifié, et
l'ajustement approprié sera réalisé pour la période correspondante.

ARTICLE 14
TRANSPORT DES HYDROCARBURES

Le Contractant aura le droit de transporter ou de faire transporter en conservant la
propriété, les produits de son exploitation vers les points de stockage, de traitement, de

=
142.

143.

JE

152.

15.3.

Chargement ou de grosse consommation, dans les conditions fixées par le Code
Pétrolier.

L'autorisation de transport est accordée de droit, sur leur demande, soit au Contractant,
soit individuellement à chacune des sociétés formant le Contractant. L'approbation par
le Ministre d'un projet de canalisation, telle que visée à l'article 39 du Code Pétrolier,
ne pourra être refusée si le projet est conforme à la réglementation en vigueur et
permet d'assurer le transport des produits extraits dans les meilleures conditions
techniques, économiques et environnementales.

En cas de plusieurs découvertes d'Hydrocarbures dans une même région géographique,
le Contractant pourra s'entendre à l'amiable avec les autres exploitants pour la
construction et/ou l'utilisation commune d'installations et de canalisations permettant
d'évacuer tout ou partie de leurs productions respectives. Tous protocoles, accords ou

contrats en résultant devront être soumis à l'approbation préalable du Ministre.

A défaut d'accord amiable. le Ministre pourra exiger que le Contractant et les autres
exploitants s'associent pour la construction et/ou l'utilisation commune, dans les
meilleures conditions techniques et économiques, d'installations ou de canalisations, à
condition que cette demande ne puisse avoir pour effet ni de réduire la rentabilité
économique du Contractant telle qu'elle résulte du présent Contrat ni d'imposer au

Contractant un effort d'investissement notablement supérieur à celui qu'il aurait
normalement supporté s'il avait dû assurer seul la réalisation de ce projet.

ARTICLE 15
DEMANDE LOCALE DE PETROLE BRUT

Le Contractant s'engage sur sa production de Pétrole Brut en République du Sénégal à
vendre à l'Etat par priorité, la part nécessaire à la satisfaction des besoins de la
consommation intérieure du pays, égale au maximum au pourcentage que la quantité
de Pétrole Brut produite par le Contractant représente par rapport à la quantité totale
de Pétrole Brut produite en République du Sénégal.

Le Ministre notifiera par écrit au plus tard le premier (ler) octobre, la quantité de
Pétrole Brut qu'il choisira d'acheter, conformément au présent article, au cours de
l'Année Civile suivante. Les livraisons seront effectuées, à l'Etat ou à l'attributaire
désigné par le Ministre, par quantités raisonnablement égales et à des intervalles de
temps réguliers au cours de ladite Année, suivant des modalités fixées d'accord Parties.

Le Contractant devra vendre le Pétrole Brut à l'Etat à un prix établi suivant les
dispositions de l'article 21 ci-dessous en matière de détermination de "prix courant du
marché international". Ce prix sera payable en Francs CFA au taux de change par
rapport au Dollar publié par la Banque Centrale des Etats de l’Afrique de l’Ouest à la
date de paiement fixée à soixante (60) jours après la livraison.
22

TITRE IV

DISPOSITIONS COMMUNES À LA RECHERCHE ET A
L'EXPLOITATION

ARTICLE 16

PROGRAMMES ANNUELS DE TRAVAUX

16.1. Le Contractant soumettra au Ministre, dans les trente (30) jours suivant la Date d'Effet
du Contrat, le Programme Annuel de Travaux et le Budget correspondant pour l'Année
Civile en cours.

Trois (3) mois avant l'expiration de chaque Année Civile, le Contractant soumettra au
Ministre le Programme Annuel de Travaux et le Budget correspondant prévus pour
l'Année Civile suivante.

Le Programme Annuel de Travaux et le Budget correspondant seront subdivisés entre
les différentes activités de recherche, d'évaluation, de développement et de production.

16.2. Le Ministre ne pourra refuser le Programme Annuel de Travaux et le Budget
correspondant sans raison dûment motivée. Toutefois, le Ministre pourra proposer des
révisions ou modifications au Programme Annuel de Travaux en les notifiant au
Contractant dans un délai de trente (30) jours suivant la réception de ce Programme.

Dans ce cas, le Ministre et le Contractant se réuniront aussitôt que possible pour
étudier les révisions ou modifications demandées et établir par accord mutuel le
Programme Annuel de Travaux et le Budget correspondant dans leur forme définitive,
suivant les règles de l'art en usage dans l'industrie pétrolière internationale. La date
d'adoption du Programme Annuel de Travaux et du Budget correspondant sera la date
de l'accord mutuel susvisé.

Si le Ministre omet de notifier au Contractant son désir de révision ou modification
dans le délai de trente (30) jours ci-dessus mentionné, ledit Programme Annuel de
Travaux et le Budget correspondant seront réputés adoptés par le Ministre à la date
d'expiration dudit délai.

16.3. Les résultats acquis au cours du déroulement des travaux ou des circonstances
particulières pourront justifier des changements au Programme Annuel de Travaux.
Dans ce cas, après notification au Ministre, le Contractant pourra effectuer de tels
changements sous réserve que les objectifs fondamentaux dudit Programme Annuel de
Travaux ne soient pas modifiés.
17.1.

172.

173.

174.

18.1.

23

ARTICLE 17

CONTROLE DES OPERATIONS PETROLIERES

Les Opérations Pétrolières seront soumises au contrôle de l'Etat. Ses agents dûment
habilités auront le droit de surveiller les Opérations Pétrolières et d'inspecter, à
intervalles raisonnables, les installations, équipements, matériels, enregistrements et
registres afférents aux Opérations Pétrolières.

Le Contractant devra notifier au Ministère, avant leur réalisation, les Opérations
Pétrolières telles que campagne géologique ou géophysique, sondage, essais de puits,
afin que des agents habilités du Ministère puissent assister auxdites opérations sans
pour autant causer de retard dans le déroulement normal des opérations.

Le Contractant tiendra le Ministère informé du déroulement des opérations et, le cas
échéant, des accidents survenus.

Aux fins de permettre l'exercice des droits visés à l'article 17.1 ci-dessus, le
Contractant fournira aux représentants du Ministère une assistance raisonnable en
matière de moyens de transport et d'hébergement, et les dépenses de transport et
d'hébergement directement liées à la surveillance et à l'inspection seront à la charge du
Contractant.

Le Ministère pourra demander au Contractant de réaliser, à la charge de celui-ci, tous
travaux jugés nécessaires pour assurer la sécurité, l'hygiène et la protection de
l'environnement pendant les Opérations Pétrolières.

Au cas où le Contractant déciderait d'abandonner un forage, il devra le notifier au
Ministère au moins soixante-douze (72) heures avant l'abandon.

ARTICLE 18
INFORMATIONS ET RAPPORTS

Le Contractant conservera, conformément aux règles de l'art en usage dans l'industrie
pétrolière internationale, toutes les données et informations résultant des Opérations
Pétrolières et, notamment, les enregistrements, les rapports de mesures et
d'interprétation géophysiques. les rapports géologiques, les diagraphies et les
rapports de forage et de tests, et fournira copie au Ministère dans les plus brefs délais
de toutes les données, informations, rapports et interprétations, obtenus ou préparés
au cours des Opérations Pétrolières.

Toutes les cartes, sections, profils et tous autres documents ou enregistrements
géophysiques ou géologiques seront fournis au Ministère sur un support transparent
adéquat pour reproduction ultérieure et sous forme digitalisée le cas échéant.

Le Contractant devra fournir au Ministère une portion représentative des carottes,
déblais de forage et échantillons des fluides produits pendant les tests ou essais de

production.

182.

18.3.

18.4.

185.

19.1.

A l'expiration, ou en cas de renonciation ou de résiliation du Contrat, les documents
originaux, y compris les bandes magnétiques, seront transférés au Ministère.

Le Contractant fournira au Ministère les rapports périodiques suivants :

a) un rapport quotidien sur l'avancement des forages et sur la production, ainsi qu'un
rapport hebdomadaire sur les travaux de géophysique en cours ;

b) dans les quinze (15) jours suivant la fin de chaque mois, un rapport mensuel sur les
Opérations Pétrolières en cours :

c) dans les trente (30) jours suivant la fin des mois de mars, juin, septembre et
décembre, un rapport trimestriel relatif aux Opérations Pétrolières réalisées pendant
le trimestre écoulé ainsi qu'un état détaillé des dépenses encourues ;

d) dans les soixante (60) jours suivant la fin de chaque Année Civile, un rapport relatif
aux Opérations Pétrolières réalisées pendant l'Année Civile écoulée, ainsi qu'un état
détaillé des dépenses encourues et une liste du personnel employé par le Contractant.

Le Ministère pourra à tout moment prendre communication des dossiers techniques et
économiques du Contractant relatifs aux Opérations Pétrolières, dont au moins une
copie sera conservée en République du Sénégal.

Le Contractant s'engage à fournir au Ministère sur sa demande, tous rapports, études,
enregistrements, résultats de mesures, tests, essais, interprétations, documents et
informations qui permettent de contrôler l'exécution des Opérations Pétrolières.

Tous les rapports et informations fournis au Ministère par le Contractant seront, s'ils
portent la mention "Confidentiel”, considérés comme confidentiels pendant une
période de trois (3) années à compter de leur obtention. L'Etat pourra divulguer ces
documents à toute personne employée par lui ou travaillant pour son compte. La
période de confidentialité ci-dessus pourra être accrue si le Ministre le juge nécessaire.

Toutefois. le Ministre pourra utiliser les informations fournies par le Contractant dans
le but de préparer et de publier tout rapport requis par la loi ainsi que tout rapport et
étude d'intérêt général.

Nonobstant les dispositions de l'article 18.4 ci-dessus, le Ministre pourra mettre dans
le domaine public toute information relative à une zone sur laquelle le Contractant n'a
plus de droits exclusifs à la suite de leur expiration, de la renonciation, du retrait ou de
la résiliation du Contrat sur ladite zone.

ARTICLE 19
PERSONNEL, FORMATION ET EQUIPEMENTS

Le Contractant devra dès le début des Opérations Pétrolières assurer l'emploi en
priorité, à qualification égale, des citoyens de la République du Sénégal et contribuer à
la formation de ce personnel afin de permettre son accession à tous emplois d'ouvriers
qualifiés, d'agents de maîtrise, de cadres et de directeurs.

pe A
192.

19.3

194

19.5

20.1.

25

A la fin de chaque Année Civile, le Contractant préparera, en accord avec le Ministère,
un plan de recrutement et un plan de formation pour parvenir à une participation de
plus en plus large du personnel sénégalais aux Opérations Pétrolières.

Afin notamment de faciliter l'emploi de personnel sénégalais, le Contractant pourvoira,
en vue de la satisfaction de ses besoins, à la formation et au perfectionnement de son
personnel employé pour les Opérations Pétrolières. Le Contractant s'efforcera
également de pourvoir à la formation et au perfectionnement du personnel du
Ministère et de PETROSEN.

Le Contractant organisera cette formation et ce perfectionnement, selon un plan établi
en accord avec le Ministre et le Directeur Général de PETROSEN, soit au sein de son
entreprise, soit dans d'autres entreprises, au moyen de stages ou d'échanges de
personnel, tant au Sénégal qu'à l'étranger.

En outre, le Contractant appuiera PETROSEN dans la promotion de la recherche et de
l'exploitation pétrolières au Sénégal.

A ces fins, le Contractant consacrera au plan de formation du personnel du Ministère
et de PETROSEN un montant minimum de :

deux cents mille Dollars ($200.000) par Année Contractuelle pour la période de
recherche (période d'exploration) ;

à compter de l'octroi d'un Périmètre d'Exploitation, trois cents mille Dollars ($300.000)
par Année Contractuelle.

En outre, le Contractant consacrera à la promotion de l'exploration et de la production
pétrolière au Sénégal un montant minimum de cent mille Dollars ($ 100.000) par
Année Contractuelle pour la période de recherche :

Durant la première Année Contractuelle, le Contractant s'engage à acquérir pour
PETROSEN, selon les instructions de PETROSEN, de l'équipement et/ou de logiciel
scientifique et sa mise à jour sur cinq (5) ans pour un montant de cent cinquante mille
Dollars ($ 150.000).

Le personnel étranger employé par le Contractant et ses sous-traitants pour les besoins
des Opérations Pétrolières sera autorisé à entrer et rester au Sénégal pour la durée
requise. Le Ministère assistera le Contractant pour la délivrance et le renouvellement
des pièces administratives nécessaires à l'entrée et au séjour en République du Sénégal
dudit personnel et de leurs familles, conformément à la législation en vigueur.

ARTICLE 20

ABANDON ET TRANSFERT DES BIENS A EXPIRATION

Conformément aux dispositions de l’article 9.5 ci-dessus, le Contractant devra
soumettre à l’approbation du Ministre un plan préliminaire des travaux d’abandon ou
de restauration des sites en fin d'exploitation (le « Plan d’Abandon ») avec le plan de
développement et de mise en exploitation de tout Gisement Commercial ; le Plan

v+
202.

20.3.

26

d’Abandon de chaque zone concernée sera en outre accompagné d’une estimation des
coûts d'abandon, qui devra être conforme aux règles de l’art en usage dans l’industrie
pétrolière internationale (les « Estimations des Coûts d’Abandon »)

Le Contractant pourra ajuster les Estimations des Coûts d’Abandon pendant toute la
durée du Contrat et précisera les montants à prévoir en plus ou en moins dans le
rapport annuel à l’article 18.2b) ci-dessus ou dans tout autre document en accord entre
les Parties.

Le Contractant ouvrira à son nom un compte bancaire destiné à recevoir, en Dollars ou
toute autre devise convertible de son choix, (le « Compte Bancaire »), les montants
nécessaires pour faire face aux Estimations des Coûts d'Abandon (le « Montant
Nécessaires »). Le Compte Bancaire sera alimenté par des versements annuels étalés
sur la durée de vie estimée de chaque Gisement Commercial, conformément aux
principes établis en matière de constitution de provision déductibles fiscalement.

Ce Compte Bancaire pourra générer intérêts qui seront capitalisés pour contribuer aux
Montants Nécessaires. Au cas où des Montants Nécessaires s’avéreraient supérieurs
aux Estimations des Coûts d’Abandon, les montants ainsi en excès seront crédités au
Compte de Coûts Pétroliers et/ou ajoutés en profits exceptionnels.

Les Montants Nécessaires pour faire face aux Estimations des Coûts d’Abandon seront
des Coûts Pétroliers récupérables et/ou des charges d’exploitation fiscalement
déductibles.

A l'expiration ou à la résiliation du Contrat, ou en cas de rendus de surface, les biens
appartenant au Contractant et nécessaires aux Opérations Pétrolières dans la zone
rendue deviendront la propriété de l'Etat à titre gratuit, sauf s'ils doivent être utilisés
par le Contractant pour l'exploitation d'autres Gisements Commerciaux situés au
Sénégal. Le transfert de propriété devra avoir pour effet d'entraîner, le cas échéant,
l'annulation automatique de toute sûreté ou garantie portant sur ces biens, ou que ces
biens constituent.

Si le Ministre décide de ne pas utiliser tout ou partie desdits biens, il pourra demander
au Contractant de les enlever aux frais de celui-ci, les travaux d'abandon devant être
réalisés conformément au Plan d’Abandon.

Pendant la durée de validité du Contrat, les sondages reconnus d'un commun accord
inaptes à la poursuite des recherches ou à l'exploitation, pourront être repris par l'Etat,
à la demande du Ministre aux fins de les convertir en puits d'eau. Le Contractant sera
alors tenu de laisser en place les tubages sur la hauteur demandée ainsi que,
éventuellement, la tête de puits, et d'effectuer l'obturation du sondage dans la zone qui
lui sera demandée.
21.1.

212.

213.

214.

21.5.

TITRE V

DISPOSITIONS ECONOMIQUES ET FISCALES

ARTICLE 21
PRIX DU PETROLE BRUT ET DU GAZ NATUREL

Le prix de vente unitaire du Pétrole Brut pris en considération pour les besoins du
Contrat sera le prix de vente réel F.O.B. reflétant fidèlement le prix courant du marché
international tel que défini ci-dessous, au Point de Livraison.

Le prix de vente réel F.O.B., calculé chaque trimestre d'Année Civile, sera la moyenne
pondérée des prix obtenus par le Contractant et l'Etat pour les contrats de vente à des
Tiers. Les commissions versées à l'occasion de ventes à des Tiers ne devront pas
dépasser les valeurs en usage dans l'industrie pétrolière internationale.

Si de telles ventes à des Tiers ne sont pas réalisées durant le trimestre considéré, ou
représentent moins de trente pour cent (30%) du total des ventes, la valeur sera établie
par comparaison avec le "prix courant du marché international" durant le trimestre
considéré, des Pétroles Bruts produits au Sénégal et dans les pays producteurs voisins,
compte tenu des différentiels de qualité, densité, transport et paiement.

Par "prix courant du marché international", il faut entendre un prix tel qu'il permette au
Pétrole Brut vendu d'atteindre, aux lieux de traitement ou de consommation, un prix
concurrentiel équivalent à celui pratiqué pour des Pétroles Bruts de même qualité
provenant d'autres régions et livrés dans des conditions commerciales comparables,
tant au point de vue des quantités que de la destination et de l'utilisation des Pétroles
Bruts, compte tenu des conditions du marché et de la nature des contrats.

Une commission présidée par le Ministre, ou son délégué, et comprenant des
représentants de l'Administration et des représentants du Contractant se réunira à la
diligence de son président, pour établir selon les stipulations de l'article 21.2 ci-dessus,
le prix de vente réel F.O.B. du Pétrole Brut produit, applicable au trimestre d'Année
Civile écoulé. Les décisions de la commission seront prises à l'unanimité.

Si aucune décision n'est prise par la commission dans un délai de trente (30) jours
après la fin du trimestre d'Année Civile considéré, le prix de vente réel F.O.B. du
Pétrole Brut produit sera fixé définitivement par un expert de réputation internationale,
nommé par accord entre les Parties, ou, à défaut d'accord, par le Centre international
d'expertise de la Chambre de Commerce Internationale.

L'expert devra établir le prix selon les stipulations de l'article 21.2 dans un délai de
vingt (20) jours après sa nomination. Les frais d'expertise seront partagés par moitié
entre les Parties.

Dans l'attente de l'établissement du prix, le prix de vente réel F.O.B. provisoire
applicable pour un trimestre d'Année Civile sera le prix de vente réel F.O.B. du

trimestre précédent. Tout ajustement nécessaire sera réalisé au plus tard trente (30)
jours après l'établissement du prix de vente réel F.O.B. pour le trimestre considéré.

CES

Ÿ’
216

Pour les besoins du présent Contrat, la valeur du Gaz Naturel vendu ou cédé à des
Tiers ou à l'Etat sera le prix réel obtenu par le Contractant pour la vente dudit Gaz
Naturel.

Pour les ventes ou cessions de Gaz Naturel autres qu'à des Tiers ou à l'Etat, la valeur
sera déterminée par accord entre le Ministre et le Contractant en prenant notamment en
considération, les principes alors en vigueur internationalement pour la
commercialisation du Gaz Naturel, la qualité et la quantité de Gaz Naturel et le prix du
Gaz Naturel sénégalais vendu à des Tiers dans des conditions de marché comparables.

ARTICLE 22

RECOUVREMENT DES COUTS PETROLIERS ET PARTAGE DE LA

21.1

PRODUCTION

En cas de production d'Hydrocarbures à partir de la Zone Contractuelle, le Contractant
aura le droit de recevoir, chaque Année Civile, en vue du recouvrement de ses Coûts
Pétroliers, une partie maximale de soixante quinze pour cent (75%) de la Production
Totale Commerciale pour le Pétrole Brut et le Gaz Naturel.

Si, au cours d'une Année Civile, la valeur de la part maximale de la Production Totale
Commerciale visée ci-dessus, déterminée selon les dispositions de l'article 21 ci-
dessus, est supérieure aux Coûts Pétroliers à recouvrir durant ladite Année, le
Contractant recevra seulement tel pourcentage inférieur de la production qui serait

nécessaire et suffisant pour recouvrer les Coûts Pétroliers.

22.2. Les Coûts Pétroliers seront recouvrables de la manière suivante :

a) A l'exception des Coûts relatifs aux immobilisations, ainsi qu'il est prévu à l'article 4
de l'Annexe 2 du présent Contrat, les Coûts Pétroliers encourus lors de la réalisation
des Opérations Pétrolières relatives à la Zone Contractuelle seront recouvrables :

+ l'Année Civile durant laquelle les Coûts Pétroliers seront encourus ;

+ ou l'Année Civile durant laquelle le premier Gisement Commercial de la Zone
Contractuelle est mis en production, si cette dernière année est postérieure à l'Année
Civile où lesdits Coûts sont encourus.

b) Les Coûts Pétroliers relatifs aux immobilisations seront recouvrables au taux annuel
d'amortissement prévu à l'article 4 de l'Annexe 2 du présent Contrat.

Le recouvrement des Coûts des immobilisations afférents à un Périmètre
d'Exploitation commencera :

+ l'Année Civile durant laquelle les immobilisations sont réalisées ;

+ __ou l'Année Civile au cours de laquelle commence la production sur ledit Périmètre
d'Exploitation, si cette dernière année est postérieure à l'Année Civile où lesdites
immobilisations sont réalisées.

€) Si les Coûts Pétroliers recouvrables au cours d'une Année Civile quelconque

CZ

ww
223

224

225.

228.

excèdent en valeur la limite fixée à l'article 22.1 ci-dessus, le surplus sera reporté sur
la ou les Années Civiles suivantes jusqu'au recouvrement desdits Coûts Pétroliers.

Le Contractant recevra chaque Année Civile, à titre de rémunération, un pourcentage
de la Production Totale Commerciale, diminuée de la part d'Hydrocarbures destinée au
recouvrement des Coûts Pétroliers de ladite Année (ci-après dénommée « Production
Restante »), conformément aux dispositions des articles 22.1 et 22.2 ci-dessus.

A cette fin, la Production Restante sera partagée entre l'Etat et le Contractant en fonction
de la production journalière, selon les tranches suivantes :

*__ pour le Pétrole Brut ou l'équivalent en gaz

Production journalière |
(Barils ou équivalent Etat Contractant
az
Inférieur à 30000 35% 65%
30001 à 60000 40% 60%
60001à 90000 50% 50%
90001 à 120000 54% 46%
Supérieur à 120000 58% 42%

Le recouvrement des Coûts Pétroliers et le partage de la production seront établis
chaque trimestre d’Année Civile sur une base cumulative. Si la production ou les
Coûts pétroliers recouvrables ne sont pas définitivement connus à la date du calcul,
des estimations faites à partir du Programme Annuel de Travaux et du Budget de
l'Année Civile considérée visés à l'article 16 ci-dessus, seront utilisées. Au plus tard
deux (2) mois après la fin de chaque Année Civile, les montants réels du recouvrement
des Coûts Pétroliers et du partage de la production pour ladite Année Civile seront

déterminés ainsi que les ajustements nécessaires.

En cas de production de Gaz Naturel Non Associé, les Coûts Pétroliers relatifs à cette
production seront recouvrables à partir de cette dernière seulement sauf si les Parties
en conviennent autrement.

Pour l'application des dispositions du présent article, la valeur des Hydrocarbures
produits sera celle déterminée à l'article 21 ci-dessus.

Sauf accord contraire entre les Parties, le Contractant acquerra au Point de Livraison la
propriété des Hydrocarbures auxquels il a droit aux termes du présent Contrat.
Toutefois, la responsabilité du Contractant restera engagée avant ce transfert de
propriété, conformément aux dispositions de l'article 4 ci-dessus.

L'Etat décidera si la part de production lui restant, après le recouvrement des Coûts
Pétroliers et la rémunération du Contractant, sera prise en nature ou convertie en

espèces.

ES

Ÿ

232.

24.1.

30

Si l'Etat décide de prendre sa part de production en nature, en tout ou partie, le
Ministre devra le notifier au Contractant au moins trois (3) mois avant chaque
semestre d'Année Civile en indiquant la quantité exacte qu'il désire prendre durant le
semestre de l'Année Civile suivant.

Si l'Etat décide de convertir en espèces sa part de production, en tout ou partie, le
Contractant lui versera la valeur de cette production calculée conformément aux
dispositions de l'article 21 ci-dessus. Ce versement sera effectué mensuellement dans
les trente (30) jours suivant la fin du mois auquel s'applique le versement et le
Contractant acquerra la propriété de ladite part de production au Point de Livraison.

Il est entendu que le Contractant ne souscrira aucun engagement de vente de la part de
production de l'Etat dont la durée serait supérieure à six (6) mois, sans que le Ministre
n'y consente par écrit.

ARTICLE 23

REGIME FISCAL

Le Contractant est assujetti à l'impôt sur les sociétés ainsi qu'il est prévu au Code
Général des Impôts et au Code Pétrolier.

Les bénéfices nets que le Contractant retire de l'ensemble de ses Opérations Pétrolières
sur le territoire de la République du Sénégal tel que défini dans le Code Général des
Impôts, sauf dispositions particulières du Code Pétrolier, sont passibles d'un impôt sur
les sociétés de vingt cinq pour cent (25 %) calculé sur lesdits bénéfices nets.

Le Contractant tient par Année Civile, en accord avec la réglementation en vigueur au
Sénégal et les dispositions du présent Contrat, une comptabilité séparée des Opérations
Pétrolières qui permet d'établir un compte de pertes et profits et un bilan faisant
ressortir tant les résultats desdites opérations que les éléments d'actif et de passif qui y
sont affectés ou s'y rattachant directement.

Au cas où le Contractant est constitué de plusieurs entités, leurs obligations fiscales
sont individuelles.

Le Contractant ainsi que les entreprises qui leur sont associées dans le cadre des

protocoles ou accords visés à l’article 8 alinéa 4 du Code Pétrolier bénéficieront des
avantages fiscaux et douaniers prévus aux articles 48 et 49 du Code Pétrolier.

ARTICLE 24

PARTICIPATION DE PETROSEN

A compter de la Date d'Effet du présent Contrat, PETROSEN possède dans la Zone
Contractuelle une part d'intérêts indivis de dix pour cent (10 %) qui lui confère, dans la
proportion de sa participation, tous les droits et obligations du présent Contrat, sous
réserve des dispositions du présent article 24.

LEZ

Ÿ*
24.2.

24.3.

31

La participation de PETROSEN visée à l'alinéa précédent n'entraînera pas pour celle-
ci, pendant toute la durée de la période de recherche, de participation aux dépenses et
charges encourues par le Contractant (y compris en ce qui concerne l'indemnité
éventuelle en cas d'inexécution, la soumission d'une garantie de la maison mère, les
loyers superficiaires et les dépenses de formation respectivement prévues aux articles
78, 7.10, 8, 19.2, 19,3 et 194 ci-dessus), la part de PETROSEN étant supportée par
les autres entités constituant le Contractant, chacune au prorata de son pourcentage de
participation.

Lors de l'entrée en vigueur de l'autorisation d'exploitation relative à un Périmètre
d'Exploitation visée à l’article 10.1 ci-dessus, PETROSEN aura l'option d'accroître sa
participation aux risques et aux résultats des Opérations Pétrolières dans ledit
Périmètre d'Exploitation, conformément aux dispositions suivantes :

a) à l'intérieur d'un Périmètre d'Exploitation, la participation de PETROSEN pourra
atteindre un maximum de vingt pour cent (20 %) ; soit un accroissement maximal de
dix pour cent (10%).

b) PETROSEN devra notifier au Contractant sa décision d'exercer son option
d'accroître sa participation et le pourcentage de participation choisi au plus tard six
(6) mois après la date d'entrée en vigueur de l’autorisation relative au Périmètre
d'Exploitation ;

€) la participation de PETROSEN relative à un Périmètre d'Exploitation prendra effet à
compter de la date d'entrée en vigueur de l'autorisation d'exploitation concernée ;

d) les entités, autres que PETROSEN, constituant le Contractant céderont à
PETROSEN, chacune au prorata de sa participation à ce moment, un pourcentage de
leur participation, dont le total sera égal au montant de l'accroissement de la
participation décidé par PETROSEN ;

e) PETROSEN aura le droit d'exercer ou non son option d'accroître sa participation
séparément pour chaque Périmètre d'Exploitation.

A partir de la date d'effet de sa participation visée à l'article 24.2.c) ci-dessus,
PETROSEN :

a) participera au prorata de sa participation aux dépenses afférentes au Périmètre
d'Exploitation concerné :

b) possédera et enlèvera sa quote-part de la production obtenue à partir dudit Périmètre
d'Exploitation.

PETROSEN ne sera pas assujettie, au titre de sa participation, à rembourser une part
quelconque des dépenses encourues avant l'entrée en vigueur de l'autorisation
d'exploitation relative au Périmètre d'Exploitation, ni à contribuer aux dépenses de
formation et de promotion.

Dans le cas où PETROSEN exerce son option d'accroître sa participation au titre de
l'article 242 ci-dessus, elle devra rembourser en Dollars au Contractant, sans intérêt,
au prorata de l'accroissement de sa participation, les dépenses encourues relatives au
Périmètre d'Exploitation concerné entre la date d'entrée en vigueur de l'autorisation

PS

Vr
d'exploitation et la date de notification de levée de son option. Ledit remboursement
sera effectué dans les soixante (60) jours suivant ladite date de notification.

244. Les droits et obligations respectifs de PETROSEN et des autres entités constituant le
Contractant seront fixés dans l'Accord d'Association visé à l'article 4.9 ci-dessus.

245. PETROSEN d'une part, et les autres entités constituant le Contractant d'autre part, ne
seront pas conjointement et solidairement responsables des obligations résultant du
présent Contrat.

En conséquence, PETROSEN sera individuellement responsable vis-à-vis de l'Etat de
ses obligations telles que prévues dans le Contrat.

L'Etat garantit à tout moment l'exécution des obligations de PETROSEN résultant du
présent Contrat. Toute défaillance de PETROSEN à exécuter une quelconque de ses
obligations ne sera pas considérée comme une défaillance du Contractant et ne pourra
en aucun cas être invoquée par l'Etat pour annuler le présent Contrat.

246. L'Etat se réserve le droit de faire exercer sa participation visée au présent article 24 par
une Société d'Etat autre que PETROSEN.

ARTICLE 25

COMPTABILITE ET VERIFICATION

25.1. Le Contractant tiendra sa comptabilité conformément à la réglementation en vigueur et
selon les dispositions de la Procédure Comptable fixée à l'Annexe 2 ci-jointe qui fait
partie intégrante du présent Contrat.

25.2. Les registres et livres de comptes seront tenus en langue française et libellés en
Dollars. Ces registres seront notamment utilisés pour déterminer le recouvrement des
Coûts Pétroliers, le revenu brut, les frais d'exploitation, les bénéfices nets et pour la
préparation de la déclaration de revenus du Contractant. A titre d'information, les
comptes de pertes et profits et les bilans seront également tenus en Francs CFA.

25.3. Les registres et livres de comptes seront matériellement justifiés par des pièces
détaillées prouvant les dépenses et les recettes du Contractant conformément aux
_ dispositions et obligations du Contrat.

254. L'Etat, après en avoir informé le Contractant par écrit, aura le droit d'examiner et de

_ vérifier, par ses propres agents ou des experts de son choix, les registres et livres de

comptes relatifs aux Opérations Pétrolières. Il disposera d'un délai de cinq (5) ans

suivant la fin de l'exercice considéré pour effectuer cet examen ou cette vérification et

— présenter au Contractant ses objections pour toutes les contradictions ou erreurs
relevées lors de l'examen ou de la vérification.

= Le défaut par l'Etat de faire une réclamation dans le délai de cinq (5) ans visé ci-dessus
mettra fin à toute objection, contestation ou réclamation de la part de l'Etat pour
l'exercice considéré.

2 Ÿ

26.1.

262.

26.3.

264.

265.

33

ARTICLE 26

IMPORTATIONS ET EXPORTATIONS

Le Contractant aura le droit d'importer en République du Sénégal pour son compte ou
pour le compte de ses sous-traitants tous les matériaux, équipements, machines,
appareils, véhicules, automobiles, avions, pièces de rechange et matières
consommables nécessaires aux Opérations Pétrolières.

Les marchandises visées ci-dessus seront importées par le Contractant conformément
aux dispositions de l'article 49 du Code Pétrolier.

En outre, les employés expatriés et leurs familles, appelés à travailler en République
du Sénégal pour le compte du Contractant ou de ses sous-traitants, auront le droit
d'importer en République du Sénégal, lors de leur installation, leurs effets personnels,
y compris leur véhicule.

Le Contractant et ses sous-traitants s'engagent à ne procéder aux importations définies
ci-dessus que dans la mesure où lesdites marchandises ne sont pas disponibles en
République du Sénégal en quantité, qualité, prix, délais et conditions de paiement
équivalents, à moins d'exigences ou d'urgences techniques particulières présentées par
le Contractant ou ses sous-traitants.

Le Contractant et ses sous-traitants s'engagent à accorder la préférence aux entreprises
sénégalaises pour tous contrats de construction, d'approvisionnement ou de services à
conditions équivalentes en termes de quantités, qualité, prix, délais et conditions de
paiement.

Pour tous contrats d'une valeur supérieure à deux cent mille (200.000) Dollars, le
Contractant sélectionnera ses sous-traitants par des appels d'offres auprès d'entreprises
sénégalaises et étrangères ou par toute autre méthode appropriée en usage dans
l'industrie pétrolière internationale.

Le Contractant et ses sous-traitants, ainsi que leurs employés étrangers et leurs
familles, auront le droit de réexporter hors de la République du Sénégal en franchise
de tous droits et taxes de sortie, les marchandises importées au titre de l'article 26.1 ci-
dessus qui ne seraient plus nécessaires aux Opérations Pétrolières, sous réserve de
l'application des dispositions prévues à l'article 20 ci-dessus.

Le Contractant et ses sous-traitants auront le droit de vendre en République du
Sénégal, à la condition d'en informer au préalable le Ministre, les marchandises qu'ils
auront importées quand elles ne seront plus nécessaires aux Opérations Pétrolières.
Dans ce cas, il incombera au vendeur de remplir toutes les formalités prescrites par la
réglementation en vigueur et de payer tous droits et taxes applicables à la date de
transaction, sauf si les marchandises susmentionnées sont cédées à des entreprises
effectuant des Opérations Pétrolières en République du Sénégal.

Pendant toute la durée du Contrat, et sous réserve des dispositions de l'article 15 ci-
dessus, le Contractant aura le droit d'exporter librement vers la destination choisie à
cet effet, en franchise de tous droits et taxes de sortie, la portion d'Hydrocarbures à

27.1.

272.

273.

27.4.

34

laquelle le Contractant a droit au titre du Contrat.

Toutes les importations et exportations aux termes du présent Contrat seront soumises
aux formalités requises par la réglementation en vigueur en la matière, sauf
dispositions particulières prévues à l'article 49 du Code Pétrolier.

ARTICLE 27

CHANGE

Le Contractant sera soumis à la réglementation des changes de la République du
Sénégal. Toutefois, il est entendu que la République du Sénégal s'engage pendant la
durée du présent Contrat à maintenir au Contractant et à ses sous-traitants le bénéfice
des garanties suivantes pour les opérations réalisées dans le cadre du présent Contrat :

a) droit de contracter à l'étranger les emprunts nécessaires à l'exécution de leurs

activités au Sénégal ;

b) droit d'encaisser et de conserver à l'étranger tous les fonds acquis, ou empruntés à

l'étranger, y compris les recettes des ventes, et d'en disposer librement dans la limite
des montants excédant les besoins de leurs opérations au Sénégal ;

c) libre mouvement des fonds leur appartenant en franchise de tous droits, taxes et

commissions de toute nature entre le Sénégal et tout autre pays ;

d) droit de rapatrier les capitaux investis dans le cadre du présent Contrat et de

transférer leurs produits, notamment les intérêts et dividendes ;

e) et libre transfert des sommes dues, ainsi que la libre réception des sommes qui leur

sont dues à quelque titre que ce soit, à charge de procéder aux déclarations prévues
par la réglementation en vigueur.

Pour l'exécution de ses opérations, le Contractant sera autorisé à pratiquer le change de
la monnaie nationale et des devises étrangères convertibles à des taux de change non
moins favorables pour le Contractant que le taux du jour ou que les taux généralement
applicables en République du Sénégal aux autres firmes, le jour des opérations.

Dans les trente (30) jours suivant la fin de chaque trimestre d'Année Civile, le
Contractant devra fournir au Ministre chargé des finances un rapport sur les
mouvements de fonds relatifs aux Opérations Pétrolières durant le trimestre écoulé.

Les employés expatriés du Contractant auront droit, selon la réglementation en vigueur
dans la République du Sénégal, au change libre et au virement libre vers leur pays
d'origine de leurs économies sur leurs salaires, ainsi que des cotisations aux régimes de
retraite et de caisse d'épargne versées par eux-mêmes ou pour leur compte, sous
réserve qu'ils aient acquitté leurs impôts en République du Sénégal.
28.1.

282.

29.1.

292.

35

ARTICLE 28

PAIEMENTS

Toutes les sommes dues à l'Etat ou au Contractant seront payables en Dollars ou dans
une autre devise convertible choisie d'un commun accord entre les Parties.

En cas de retard dans un paiement, les sommes dues porteront intérêt au taux de
LIBOR (London Interbank Offered Rate) plus deux (2) points par an à compter du
jour où elles auraient dû être versées.

TITRE VI

DISPOSITIONS DIVERSES

ARTICLE 29
DROITS DE CESSION ET CONTROLE DU CONTRACTANT

Conformément aux dispositions du Code Pétrolier, les droits et obligations résultant du
présent Contrat ne peuvent être cédés. en partie ou en totalité, par n'importe laquelle
ou lesquelles des entités constituant le Contractant sans l'approbation préalable du
Ministre. La cession devra porter sur l'ensemble des droits et obligations relatifs au
présent Contrat.

Si dans les soixante (60) jours suivant la notification au Ministre du projet de cession
accompagné de l'acte de cession, celui-ci n'a pas notifié son opposition motivée, cette
cession sera réputée avoir été approuvée par le Ministre à l'expiration dudit délai.

A compter de la date d'approbation, le ou les cessionnaire(s) acquerront la qualité de
Contractant et devront satisfaire aux obligations imposées au Contractant par le Code
Pétrolier et par le présent Contrat auquel ils auront adhéré préalablement à la cession.

En cas de cession à une Société Affiliée. le Ministre autorisera ladite cession et pourra
demander, s'il y a lieu, que la société mère soumette à l'approbation du Ministre une
garantie de bonne exécution des obligations découlant du présent Contrat.

Le Contractant est tenu de soumettre également à l'approbation préalable du Ministre :

a) Tout changement de personne ou tout projet qui serait susceptible d'amener,
notamment au moyen d'une nouvelle répartition des titres sociaux, une
modification du contrôle du Contractant ou d’une entité constituant le Contractant.
Seront considérés comme éléments de contrôle du Contractant ou d’une entité
constituant le Contractant la répartition du capital social, la nationalité des
actionnaires majoritaires, ainsi que les dispositions statutaires relatives au siège
social et aux droits et obligations attachés aux titres sociaux. Toutefois, les
cessions de titres sociaux à des Sociétés Affiliées seront libres. Quant aux cessions

PA

36

de titres sociaux à des Tiers, elles ne seront soumises à l'approbation du Ministre
que si elles ont pour effet de mettre entre les mains de ceux-ci plus de vingt-cinq
pour cent (25%) du capital de l'entreprise.

b) Tout projet de constitution de sûretés sur des biens et installations affectés aux
Opérations Pétrolières.

Les projets visés au présent article 29.2 seront notifiés au Ministre. Si dans un
délai de soixante (60) jours suivant ladite notification, le Ministre n'a pas notifié au
Contractant son opposition motivée audits projets, ceux-ci sont réputés approuvés.

ARTICLE 30

RESILIATION DU CONTRAT

30.1. Conformément aux dispositions du Code Pétrolier, le présent Contrat peut être résilié

302.

311.

par l'Etat dans l'un des cas suivants :

a) violation grave par le Contractant des dispositions du Code Pétrolier, ou des

stipulations du présent Contrat, après mise en demeure non suivie d'effet dans un
délai de trois (3) mois ;

b) retard de plus de trois (3) mois apporté par le Contractant à un paiement dû à l'Etat,

c)

après mise en demeure non suivie d'effet dans un délai de trois (3) mois ;

après le démarrage de la production sur un Gisement Commercial, arrêt de son
exploitation pendant un (1) an, sans reprise de cette exploitation six (6) mois après la
mise en demeure de le faire ;

d) non-exécution par le Contractant dans le délai prescrit d'une sentence arbitrale

e)

afférente au présent Contrat :

ou règlement judiciaire ou liquidation des biens du Contractant ou de ses sociétés
mères.

Pour l'application des dispositions visées ci-dessus, le Ministre met en demeure par
lettre recommandée avec accusé de réception le Contractant de s'y conformer dans les

délais fixés aux alinéas a) à d) ci-dessus.

Faute pour le Contractant de se plier à cette injonction dans les délais impartis, la
résiliation du présent Contrat est prononcée.

ARTICLE 31

FORCE MAJEURE

Lorsqu'une Partie est dans l'impossibilité d'exécuter ses obligations contractuelles, en
dehors des paiements dont elle serait redevable, ou ne peut les exécuter qu'avec retard,

7
312.

313.

314.

32.1.

322.

37

en raison d'un cas de Force Majeure, l'inexécution ou le retard ne sera pas considéré
comme une violation du présent Contrat, à condition toutefois qu'il y ait un lien de
cause à effet entre l'empêchement et le cas de Force Majeure invoqué.

Il peut être fait appel à l'arbitrage pour déterminer, notamment, le caractère de
l'empêchement invoqué et son incidence sur les obligations contractuelles de la Partie
intéressée.

Aux fins du présent Contrat, peuvent être entendus comme cas de Force Majeure tout
événement imprévisible, irrésistible et indépendant de la volonté de la Partie
l'invoquant, tels que tremblement de terre, grève, émeute, insurrection, troubles civils,
sabotage, faits de guerre ou conditions imputables à la guerre. L'intention des Parties
est que le terme de Force Majeure reçoive l'interprétation la plus conforme aux
principes et usages du droit international.

Lorsqu'une Partie estime qu'elle se trouve empêchée d'exécuter l'une quelconque de
ses obligations en raison d'un cas de Force Majeure, elle doit immédiatement le
notifier à l'autre Partie et en indiquer les raisons.

Elle doit prendre également toutes les dispositions utiles pour assurer dans les plus
brefs délais la reprise normale de l'exécution des obligations affectées dès la cessation
de l'événement constituant le cas de Force Majeure.

Si, par suite d'un cas de Force Majeure, l'exécution de l'une quelconque des obligations
du Contrat était différée, la durée du retard en résultant, augmentée du délai qui
pourrait être nécessaire à la réparation de tout dommage causé par le cas de Force
Majeure, serait ajoutée au délai octroyé aux termes du Contrat pour l'exécution de
ladite obligation, ainsi qu'à la durée du Contrat.

ARTICLE 32

ARBITRAGE ET EXPERTISE

En cas de litige survenant entre l'Etat et le Contractant, concernant l'interprétation ou
l'exécution du présent Contrat ou de l'une quelconque de ses dispositions, les Parties
s'efforceront de le résoudre à l'amiable.

Si les Parties ne parviennent pas à régler le litige à l'amiable dans un délai de trois (3)
mois à compter de sa notification, elles conviennent qu'un tel litige sera soumis au
Centre International pour le Règlement des Différends relatifs aux Investissements
(C.LR.D.L.), en vue de son règlement par arbitrage conformément à la Convention
pour le Règlement des Différends relatifs aux Investissements entre Etats et
Ressortissants d'autres Etats signée le 18 mars 1965 et ratifiée par le Sénégal aux
termes du décret 67-517 du 19 mai 1967 paru au Journal Officiel de la République du
Sénégal le 10 juin 1967. Le tribunal arbitral sera composé de trois (3) arbitres.

L'arbitrage aura lieu à Paris (France). La procédure d'arbitrage sera conduite en langue
française et la loi applicable sera la loi sénégalaise.
323.

324.

33.1.

332.

333.

34.1.

38

La sentence du tribunal est rendue à titre définitif et irrévocable ; elle s'impose aux
Parties et est immédiatement exécutoire.

Les Parties s'engagent à se conformer à toute mesure conservatoire ordonnée ou
recommandée à la majorité par le tribunal arbitral constitué conformément aux
dispositions de l'article 32.1 ci-dessus.

L'introduction d'un recours en arbitrage entraîne toute suspension d'effets en ce qui
concerne l'objet du litige. En revanche, l'exécution par les Parties de leurs autres
obligations au terme du présent Contrat ne sera pas suspendue durant la période
d'arbitrage.

En cas de difficulté dans l'exécution du présent Contrat, les Parties conviennent,
notamment avant tout arbitrage, et à défaut de règlement amiable, de demander à un
expert de les aider dans le traitement amiable de leur différend. Ledit expert sera
nommé par accord entre les Parties ou à défaut d'accord par le Centre international
d'expertise de la Chambre de Commerce Internationale, conformément au Règlement
d'expertise technique de celle-ci. Les frais et honoraires de l'expert seront partagés
également entre les Parties (ou à la charge du Contractant hors PETROSEN jusqu'au
démarrage de la production commerciale).

ARTICLE 33

DROIT APPLICABLE ET STABILISATION DES CONDITIONS

Le présent Contrat et les Opérations Pétrolières entreprises dans le cadre dudit Contrat
sont régis par les lois et règlements de la République du Sénégal.
Le Contractant sera soumis aux lois et règlements de la République du Sénégal.

Il ne pourra être fait application au Contractant d'aucune disposition ayant pour effet
d'aggraver, directement ou par voie de conséquence, les charges et obligations
découlant pour lui des régimes s au Chapitre 7 du Code Pétrolier, tels que ces
régimes sont définis par la législation et la réglementation en vigueur à la date de
signature du présent Contrat, sans accord préalable des Parties.

ARTICLE 34
NOTIFICATIONS

Toutes les notifications ou autres communications se rapportant au présent Contrat
devront être adressées par écrit et seront considérées comme ayant été remises dès
qu'elles seront portées ou délivrées sous pli affranchi et recommandé, avec accusé de
réception, ou adressées par télex ou télécopie (avec confirmation de réception) à
l'élection de domicile indiquée ci-dessous :
39

Pour la République du Sénégal :

Monsieur le Ministre d’Etat
Ministre de la Coopération internationale, des Transports aériens, des Infrastructures et de
l'Energie
Immeuble Tamaro
Rue Mohamed V x Jules Ferry
B.P.23592 Dakar
Sénégal
Tél: (221) 33 849 88 43
Fax: (221) 33 849 88 15
Email : ME@micatti.gouv.sn

Pour le Contractant :

Pour la SOCIETE DES PETROLES DU SENEGAL
Monsieur le Directeur Général

Route du Service Géographique, Hann

B.P. 2076 Dakar

Sénégal

Tél : (221) 33 839 92 98

Fax: (221) 33 832 18 99

Email: petrosen@petrosen.sn

Pour PETRO-TIM LIMITED

Sth Floor, Anderson Square Building, Shedden Road, Boite Postale 866, George Town, Grand
Cayman KY1-1103, Iles Cayman

ou

Suite 1109, Tai Yau Building, 181 Johnston Road, Wanchai, Hong Kong

Attention : Chief Executive
Tél: +852 2961 2768

Fax: +852 3011 3012

E-mail : edwongjk@ gmail.com

34.2. L'Etat et le Contractant peuvent à tout moment changer leur représentant autorisé, ou
modifier l'élection de domicile susmentionnée, sous réserve de le notifier avec dix (10)

jours de préavis.

ARTICLE 35

AUTRES DISPOSITIONS
35.1. Les titres figurant dans le présent Contrat sont insérés à des fins de commodité et de
référence et en aucune manière ne définissent, ne limitent ni ne décrivent la portée ou
le but du Contrat, ni de l'une quelconque de ses clauses.
35.2. Les Annexes I et 2 ci-jointes font partie intégrante du présent Contrat.

35.3. Le présent Contrat ne peut être modifié que par écrit et d'un commun accord entre les

=
Parties.

354. Toute renonciation de l'Etat à l'exécution d'une obligation du Contractant devra être
faite par écrit et signée par le Ministre et aucune renonciation ne pourra être
considérée comme implicite si le Ministre renonce à se prévaloir d'un des droits qui lui
sont reconnus par le présent Contrat.

35.5. La Date d'Effet sera la date du décret d'approbation du présent Contrat.

EN FOI DE QUOI. les Parties au présent Contrat sont convenues de signer ledit Contrat en
cinq (5) exemplaires et il est exempt de tous frais d'enregistrement.

IT 7 JAN 200

Fait à Dakar, le

M. Wong Jo0®

Pour la République du Sénégal

Ministre d’Etat,

ériens, des Infrastructures et

Ministre de la Coopération internation les. T3 0!

de l'Energie A Z >
i ÿ 2
. à PA . .
ot

LA

à

V

4

ANNEXE 1

DELIMITATION DE LA ZONE CONTRACTUELLE
SAINT-LOUIS OFFSHORE PROFOND

SENEGAL

La superficie totale est réputée égale à 9 463 km?

Coordonnées du bloc
Longitude Latitude |
17°10°007 W 16°04° 00” N
18°30°00" W 16°04007 N
18°30°00" W 15°25°00” N |
17°22°00” W | 15°25°00” N |

42

ANNEXE 2
PROCEDURE COMPTABLE

ARTICLE 1

DISPOSITIONS GENERALES
11. Objet

La présente Procédure Comptable sera suivie et respectée dans l'exécution des
obligations du Contrat à laquelle elle est attachée.

L'objet de la présente Procédure Comptable est d'établir des règles et des méthodes de
comptabilisation pour la détermination des coûts et dépenses encourus par le

Contractant et nécessaires, selon les règles de l'art en usage dans l'industrie pétrolière
internationale, pour les Opérations Pétrolières (ci-après dénommés "Coûts Pétroliers").

12. Comptes et relevés
Le Contractant enregistrera séparément dans des comptes distincts tous les mouvements
en rapport avec les Opérations Pétrolières et devra tenir en permanence les comptes,
livres et registres en distinguant notamment :
- les dépenses de recherche ;
- les dépenses d'évaluation par découverte :
- le cas échéant, par Périmètre d'Exploitation :
> les dépenses de développement et de transport de la production ;
> les dépenses courantes d'exploitation et de transport de la production :
> les dépenses d'abandon ;
- les charges financières ;
- les dépenses générales et administratives.
Les comptes, livres et registres du Contractant seront tenus suivant les règles du plan
comptable en vigueur au Sénégal et les pratiques et méthodes en usage dans l'industrie

pétrolière internationale.

Conformément aux dispositions de l'article 25.2 du Contrat, les comptes, livres et
registres du Contractant seront tenus en langue française et libellés en Dollars.

Toutes les fois qu'il sera nécessaire de convertir en Dollars les dépenses et recettes

CE
43

payées ou reçues en toute autre monnaie, celles-ci seront évaluées sur la base des cours
de change cotés sur le marché des changes de Paris, selon des modalités fixées d'un
commun accord.

Tout bénéfice ou perte résultant des changes entre monnaies à l'occasion des
transactions objet du présent Contrat sera débité ou crédité au compte des Coûts
Pétroliers.

13. Interprétation

Les définitions des termes figurant dans cette Annexe 2 sont les mêmes que celles des
termes correspondants, figurant dans le Contrat.

Au cas où il y aurait n'importe quel conflit entre les dispositions de cette Procédure
Comptable et du Contrat, celui-ci prévaudra.

14. Modifications

Les dispositions de la Procédure Comptable peuvent être modifiées d'un commun accord
entre les Parties.

Les Parties conviennent que si l'une des dispositions de la Procédure Comptable devient
inéquitable à l'égard d'une Partie. elles modifieront de bonne foi la disposition concernée
pour pallier toute iniquité quelconque.

ARTICLE 2

PRINCIPES ET BASES D'IMPUTATION
DES COÛTS PETROLIERS

Le Contractant tiendra des comptes des Coûts Pétroliers dans lesquels seront enregistrés
de manière détaillée les Coûts Pétroliers supportés pour les Opérations Pétrolières, et au
débit desquels seront passés les dépenses et les coûts suivants :

2.1. Dépenses de personnel

Tous paiements effectués ou dépenses encourues pour couvrir les appointements et
salaires des employés du Contractant et de ses Sociétés Affiliées directement affectés,
soit temporairement, soit continuellement, aux Opérations Pétrolières sur le territoire de
la République du Sénégal, y compris les charges légales et sociales et toutes charges
complémentaires ou dépenses prévues par les accords individuels ou collectifs ou
suivant la réglementation administrative du Contractant.

2.2. Bâtiments

Dépenses de construction, d'entretien et frais y afférents, ainsi que les loyers payés pour
tous bureaux, maisons, entrepôts et bâtiments, y compris les habitations et centres de
loisirs pour employés, et les coûts des équipements, mobiliers, agencements et
fournitures nécessaires à l'usage de tels bâtiments requis pour l'exécution des Opérations
Pétrolières.

AT
2.3. Matériaux, équipements et loyers

Coûts des équipements, matériaux, machines, articles, fournitures et installations achetés
ou fournis pour les besoins des Opérations Pétrolières, ainsi que les loyers ou les
compensations payés ou encourus pour l'usage de tous équipements et installations
nécessaires aux Opérations Pétrolières, y compris les équipements appartenant au
Contractant.

24. Transport

Transport des employés, équipements, matériaux et fournitures à l'intérieur du Sénégal,
ainsi qu'entre le Sénégal et d'autres pays, nécessaires aux Opérations Pétrolières. Les
coûts de transport des employés comprendront les frais de déplacement des employés et
de leurs familles payés par le Contractant selon la politique établie de celle-ci.

2.5. Services rendus par les sous-traitants

Les coûts des prestations de services rendues pour les besoins des Opérations Pétrolières
par les sous-traitants, les consultants, les experts-conseils, ainsi que tous les coûts
relatifs à des services rendus par l'Etat ou toute autre autorité sénégalaise.

2.6. Assurances et réclamations

Primes payées pour les assurances qu'il faut normalement souscrire pour les Opérations
Pétrolières devant être réalisées par le Contractant ainsi que toutes dépenses encourues
et payées pour règlement de toutes pertes, réclamations, indemnités et autres dépenses, y
compris les dépenses de services juridiques non recouvrées par le porteur d'assurance et
les dépenses découlant de décisions judiciaires.

Si, après approbation du Ministre, aucune assurance n'est souscrite pour un risque
particulier, toutes dépenses encourues et payées par le Contractant pour règlement de
toutes pertes, réclamations. indemnités, décisions judiciaires et autres dépenses.

2.7. Dépenses juridiques

Toutes dépenses relatives à la conduite, à l'examen et au règlement des litiges ou
réclamations survenant du fait des Opérations Pétrolières, ou celles nécessaires pour
protéger ou recouvrer des biens acquis pour les besoins des Opérations Pétrolières, y
compris notamment honoraires d'avocat, frais de justice, frais d'instruction ou d'enquête
et montants payés pour règlement ou solde de tels litiges ou réclamations. Si de telles
actions doivent être conduites par le service juridique du Contractant, une rémunération
raisonnable sera incluse dans les Coûts Pétroliers. laquelle ne dépassera en aucun cas le
coût de prestation d'un tel service normalement pratiqué par un Tiers.

2.8. Dépenses générales et administratives ("Frais Généraux")

2.8.1. Les Frais Généraux en République du Sénégal correspondent aux traitements
et dépenses du personnel du Contractant servant en République du Sénégal
les Opérations Pétrolières dont le temps de travail n'est pas directement
assigné à celles-ci ainsi que les coûts d'entretien et de fonctionnement d'un
bureau général et administratif et des bureaux auxiliaires en République du

ET

45

Sénégal nécessaires aux Opérations Pétrolières.

2.8.2. Le Contractant ajoutera une somme raisonnable, à titre de Frais Généraux à
l'étranger nécessaires à la réalisation des Opérations Pétrolières et supportés
par le Contractant et ses Sociétés Affiliées, ladite somme étant déterminée en
fonction du montant annuel des Coûts Pétroliers (hors charges financières et
Frais Généraux) de la manière suivante :

a) pour la tranche jusqu'à trois millions (3 000 000) de Dollars par an :
trois pour cent (3%) :

b) pour la tranche comprise entre trois millions (3 000 000) de Dollars et
six millions (6 000 000) de Dollars par an : deux pour cent (2%) :

€) pour la tranche comprise entre six millions (6 000 000) de Dollars et dix
millions (10 000 000) de Dollars par an : un pour cent (1%) :

d) pour la tranche excédant dix millions (10 000 000) de Dollars par an :
zéro virgule cinq pour cent (0,5%).

29. Charges Financières

Les intérêts et agios des capitaux mis par des Tiers à la disposition du Contractant
pour couvrir une fraction des dépenses d'investissement de développement des
Gisements Commerciaux et de transport de leur production au Sénégal jusqu'au Point de
Livraison correspondant à des immobilisations, dans la mesure où ils n'excèdent pas les
taux normaux en usage sur les marchés financiers internationaux pour des prêts de
nature similaire ; ainsi que, en dérogation de l'article 8.2 du Code Général des Impôts,
les intérêts et agios servis aux associés ou à des Sociétés Affiliées à raison des sommes
qu'ils mettent à la disposition du Contractant en sus de leur part de capital, si ces
sommes sont affectées à couvrir une quote-part raisonnable des dépenses
d'investissement de développement des Gisements Commerciaux et de transport de leur
production au Sénégal jusqu'au Point de Livraison correspondant à des immobilisations
et si les taux d'intérêt n'excèdent pas les taux mentionnés ci-dessus. Les dettes
contractées à l'étranger devront être préalablement déclarées au Ministre.

2.10. Provisions pour coûts d'abandon

Les provisions pour coûts d'abandon constituées conformément aux dispositions de
l'article 20.1 du Contrat.

2.11. Autres dépenses

Toutes dépenses encourues par le Contractant et nécessaires à la conduite des
Opérations Pétrolières, autres que les dépenses couvertes et réglées par les dispositions
précédentes du présent article 2 de cette Annexe 2, et autres que les dépenses, charges
ou pertes non déductibles pour la détermination du bénéfice soumis à l'impôt sur les
sociétés conformément au Code Général des Impôts ou non imputables au compte des
Coûts Pétroliers au titre de l’article 2.12 ci-dessous.

2.12 Dépenses non imputables au compte des Coûts Pétroliers

Les dépenses qui ne sont pas directement nécessaires à la réalisation des Opérations
Pétrolières, et les dépenses exclues par les dispositions du Contrat ou de la présente
procédure Comptable ainsi que par la réglementation en vigueur en République du
Sénégal, ne sont pas imputables au compte des Coûts Pétroliers et ne sont donc pas

ET

Ÿ”
recouvrables.
Ces dépenses comprennent notamment :
a) les dépenses relatives à la période antérieure à la Date d'Effet ;

b) tous les frais relatifs aux opérations effectuées au-delà du Point de Livraison,
tels que frais de transport et de commercialisation ;

c) les charges financières relatives au financement des Opérations Pétrolières de
recherche, d'évaluation et d'exploitation ainsi que celles relatives au financement
des dépenses de développement et de transport de la production juqu'au Point de
Livraison excédant les limites visées à l'article 2.9 ci-dessus.

D'autre part, les provisions déductibles du bénéfice net au titre de l'impôt sur les sociétés

(en dehors des provisions pour coûts d'abandon visées à l’article 2.10 ci-dessus) ne sont
pas imputables au compte des Coûts Pétroliers en raison de la définition de ces derniers.

2.13. Eléments inscrits au crédit du compte des Coûts Pétroliers

Seront notamment inscrits au crédit du compte des Coûts Pétroliers à recouvrer, les
revenus et produits suivants :

a) les revenus issus de la commercialisation de la quantité des Hydrocarbures dont le
Contractant dispose, conformément aux articles 21.1 du Contrat, au titre du
recouvrement des Coûts Pétroliers :

b) tous autres revenus ou produits liés aux Opérations Pétrolières, notamment ceux
issus :

- de la vente de substances connexes :
- de tous services rendus à des Tiers utilisant les installations affectées aux
Opérations Pétrolières, notamment du traitement, du transport et du stockage

de produits pour des Tiers dans ces installations ;

- de la cession d'éléments d'actifs du Contractant. et de la cession totale ou
partielle des droits et obligations du Contractant selon l'article 29 du Contrat.

ARTICLE 3

PRINCIPES D'IMPUTATION DES COÛTS DES PRESTATIONS
DE SERVICES, MATERIAUX ET EQUIPEMENTS UTILISES
DANS LES OPERATIONS PETROLIERES

3.1. Services techniques
Un tarif raisonnable sera imputé pour les services techniques rendus par le Contractant

ou par ses Sociétés Affiliées au profit des Opérations Pétrolières exécutées dans le cadre
du présent Contrat, tels que les analyses de gaz, d'eau ou de carottes et tous autres essais

2
47

et analyses, à condition que de tels tarifs ne dépassent pas ceux qui seraient
normalement pratiqués dans le cas de services similaires procurés par des sociétés de
services et laboratoires indépendants.

3.2. Achat de matériaux et d'équipements

Les matériaux et les équipements achetés nécessaires aux Opérations Pétrolières seront
imputés au compte des Coûts Pétroliers au "Coût Net" supporté par le Contractant.

Le "Coût Net” comprendra le prix d'achat (déduction des remises et rabais
éventuellement obtenus) et les éléments tels que les taxes, droits de commissionnaires
exportateurs, de transport, de chargement et de déchargement et de licence, relatifs à la
fourniture de matériaux et d'équipements, ainsi que les pertes en transit non recouvrées
par voie d'assurance.

3.3. Utilisation des équipements et installations appartenant au
Contractant

Les équipements et installations appartenant au Contractant et utilisés pour les
Opérations Pétrolières seront imputés au compte des Coûts Pétroliers à un taux de
location destiné à couvrir l'entretien, les réparations, l'amortissement et les services
nécessaires aux Opérations Pétrolières, à condition que de tels coûts n'excèdent pas ceux
normalement pratiqués dans la République du Sénégal pour des prestations similaires.

34. Evaluation des matériels transférés

Tout matériel transféré des entrepôts du Contractant ou de ses Sociétés Affiliées, ou par
n'importe laquelle des entités constituant le Contractant ou leurs Sociétés Affiliées, sera
évalué comme suit :

a) Matériel neuf

Matériel neuf (état "A") représente le matériel neuf qui n'a jamais été utilisé :
cent pour cent (100%) du Coût Net défini ci-dessus à l’article 32.

b) Matériel en bon état

Matériel en bon état (état "B") représente le matériel en bon état de service
encore utilisable dans sa destination première sans réparation : soixante-quinze
pour cent (75%) du Coût Net du matériel neuf défini à l'alinéa a).

c) Autre matériel usagé

Autre matériel usagé (état "C") représente le matériel encore utilisable dans sa
destination première, mais seulement après réparations et remise en état :
cinquante pour cent (50%) du Coût Net du matériel neuf défini à l'alinéa a).

d) Matériel en mauvais état
Matériel en mauvais état (état "D") représente le matériel qui n'est plus utilisable

dans sa destination première mais pour d'autres services : vingt-cinq pour cent
(25%) du Coût Net du matériel neuf défini à l'alinéa a).

CET
€) Ferrailles et rebuts

Ferrailles et rebuts (état "E") représentent le matériel hors d'usage et irréparable :
prix courant des rebuts.

f) Evaluations

Les Parties pourront remplacer les taux mentionnés aux alinéas b) à e) ci-dessus
par des évaluations faites conjointement par leurs représentants.

3.5. Prix des matériels et équipements cédés par le Contractant

a) Les matériels, équipements et matières consommables rachetés par la totalité des
entités constituant le Contractant ou partagés entre elles en nature, seront évalués
suivant les principes définis à l'article 3.4 ci-dessus.

b) Les matériels et équipements rachetés par n'importe laquelle des entités
constituant le Contractant ou par des Tiers seront évalués au prix de vente perçu,
qui ne sera en aucun cas inférieur au prix déterminé suivant les principes définis
à l'article 3.4 ci-dessus.

€) Les sommes correspondantes seront portées au crédit des Coûts Pétroliers.

ARTICLE 4

AMORTISSEMENT DES IMMOBILISATIONS
ET DEPENSES DE RECHERCHE

4.1. Immobilisations

Aux fins du recouvrement des Coûts Pétroliers prévu à l'article 21.1 du Contrat et pour
la détermination du bénéfice net imposable du Contractant, les Coûts Pétroliers relatifs à
des immobilisations réalisées par le Contractant et nécessaires aux Opérations
Pétrolières seront amortis selon un régime d'amortissement linéaire.

La durée minimale d'amortissement sera de cinq (5) Années Civiles (ou de dix (10)
Années Civiles en ce qui concerne les immobilisations de transport de la production) à
compter de l'Année Civile durant laquelle les immobilisations sont réalisées, ou à
compter de l'Année Civile au cours de laquelle lesdites immobilisations sont mises en
service normal si cette dernière Année est postérieure. La date de mise en service
normal commence au plus tôt l'année de la production régulière obtenue à partir de
l'immobilisation concernée.

42. Dépenses de Recherche
Les Coûts Pétroliers, à l'exclusion des Coûts relatifs aux immobilisations, seront

recouvrables et déductibles dès leur année de réalisation ou, au choix du Contractant, à
un taux annuel d'amortissement choisi par ce dernier et applicable selon le système

LT
49

d'amortissement linéaire.

En particulier, aux fins du recouvrement des Coûts Pétroliers prévu à l'article 21.1 du
Contrat et pour la détermination du bénéfice net imposable du Contractant, les dépenses
de recherche d'Hydrocarbures encourues par le Contractant y compris notamment les
frais de recherches géologiques et géophysiques et les frais des forages d'exploration
(sauf les frais des forages d'exploration productifs, qui devront être immobilisés), seront
considérées comme des charges recouvrables et déductibles en totalité dès leur année de
réalisation ou pourront être amorties selon un régime d'amortissement choisi par le
Contractant.

ARTICLE 5

INVENTAIRES
5.1. Périodicité

Le Contractant tiendra un inventaire permanent en quantité et en valeur de tous les biens

utilisés pour les Opérations Pétrolières et procédera, à intervalles raisonnables, au moins
une fois par an, aux inventaires physiques tels que requis par les Parties.

5.2. Notification

Une notification écrite de l'intention d'effectuer un inventaire physique sera adressée par
le Contractant au moins soixante (60) jours avant le commencement dudit inventaire, de
sorte que le Ministre et les entités constituant le Contractant puissent être représentés à
leurs frais lors de cet inventaire.

5.3. Information

Au cas où le Ministre ou une entité constituant le Contractant ne se ferait pas représenter

lors d'un inventaire, telle Partie ou Parties serait liée par l'inventaire établi par le
Contractant, lequel devra alors fournir à telle Partie copie dudit inventaire.

ARTICLE 6

ETATS FINANCIERS ET COMPTABLES

Le Contractant fournira au Ministère tous les rapports, relevés et états prévus par les
dispositions du Contrat et de la réglementation en vigueur, et notamment les états financiers et

comptables suivants :

6.1 Etat de recouvrement des Coûts Pétroliers

Un état trimestriel sera soumis au plus tard un (1) mois après la fin de chaque trimestre
d'Année Civile. Il présentera les éléments suivants du compte des Coûts Pétroliers :

a) le montant des Coûts Pétroliers restant à recouvrer au début du trimestre ;

ZE
50

b) le montant des Coûts Pétroliers relatifs au trimestre considéré et recouvrables
selon les dispositions du Contrat ;

c) la quantité et la valeur de la production d'Hydrocarbures prélevée au cours du
trimestre par le Contractant au titre du recouvrement des Coûts Pétroliers :

d) le montant des revenus ou produits crédités au titre de l'article 2.13 b) ci-dessus
au cours du trimestre ;

€) le montant des Coûts Pétroliers restant à recouvrer à la fin du trimestre.

En outre, un état annuel de recouvrement des Coûts Pétroliers sera soumis avant la fin du
mois de février de chaque Année Civile.

6.2 Etat de Production

Après le commencement de la production, cet état mensuel sera soumis au plus tard quinze
(15) jours après la fin de chaque mois.

Il présentera, pour chaque mois, le détail de la production de chaque Gisement Commercial, et
notamment les quantités d'Hydrocarbures :

a) en stock au début du mois ;
b) enlevées durant le mois :
c) perdues et utilisées pour les besoins des Opérations Pétrolières ;

d) en stock à la fin du mois.

